 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated and effective as
of December 29, 2017 (the “Effective Date”), by and between INVENTERGY GLOBAL,
INC., a corporation incorporated under the laws of the State of Delaware (the
“Company”), and TCA GLOBAL CREDIT MASTER FUND, LP, a limited partnership
organized and existing under the laws of the Cayman Islands (the “Buyer”).

 

WHEREAS, Buyer desires to purchase from Company, and the Company desires to sell
and issue to Buyer, upon the terms and subject to the conditions contained
herein, up to Eight Million and No/100 United States Dollars ($8,000,000) of
senior secured convertible, redeemable debentures (in the form attached hereto
as Exhibit A, the “Debenture(s)”), of which Four Million and No/100 United
States Dollars ($4,000,000) shall be purchased on the date hereof (the “First
Closing”) for the total purchase price of Four Million and No/100 United States
Dollars ($4,000,000) (the “Purchase Price”), and up to Four Million and No/100
United States Dollars ($4,000,000) may be purchased in additional closings as
set forth in Section 4.2 below (the “Additional Closings”) (each of the First
Closing and the Additional Closings are sometimes hereinafter individually
referred to as a “Closing” and collectively as the “Closings”), all subject to
the terms and provisions hereinafter set forth;

 

WHEREAS, the Company, Inventergy, Inc., a corporation organized and existing
under the laws of the State of Delaware, eOn Communications Systems, Inc., a
corporation organized and existing under the laws of the State of Delaware,
Inventergy Holding, LLC, a limited liability company organized and existing
under the laws of the State of Delaware, Inventergy Innovations, LLC, a limited
liability company organized and existing under the laws of the State of Delaware
and Inventergy LBS, LLC, a limited liability company organized and existing
under the laws of the State of Delaware (together, jointly and severally the
“Corporate Guarantors” and together with the Company and any other person or
entity to hereafter become a guarantor(s) or party hereunder, collectively, the
“Credit Parties”), have each agreed to secure all of the Company’s Obligations
to Buyer under the Debentures, this Agreement and all other Transaction
Documents by granting to the Buyer an unconditional and continuing security
interest in all of the assets and properties of the Company and the Corporate
Guarantors, whether now existing or hereafter acquired, pursuant to those
certain Security Agreements, each dated as of the date hereof (in the forms
attached hereto as Exhibit B, the “Security Agreements”);

 

WHEREAS, the Corporate Guarantors will receive a substantial benefit from the
Buyer’s purchase of the Debenture and, as such, have agreed to guarantee all of
the Obligations of the Buyer under the Debentures, this Agreement and all other
Transactions Documents pursuant to those certain Guaranty Agreements, each dated
as of the date hereof (in the form attached hereto as Exhibit C, the “Guaranty
Agreements”); and

 

WHEREAS, as security for the payment and performance of any and all of the
Company’s Obligations to Buyer under the Debentures, this Agreement and all
other Transaction Agreements, the Company has agreed to execute those certain
Pledge Agreements in favor of Buyer, whereby the Company shall pledge to the
Buyer all of its right, title and interest in and to, and provide a first
priority lien and security interest on, certain issued and outstanding shares of
common stock of each Guarantor, each dated as of the date hereof (in the form
attached hereto as Exhibit D, the “Pledge Agreements”).

 

1

 

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I

RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II

DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1         “Affiliate” means, with respect to a Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person at any time during the period for which the determination of
affiliation is being made. For purposes of this definition, the term “control,”
“controlling,” “controlled” and words of similar import, when used in this
context, means, with respect to any Person, the possession, directly or
indirectly, of the power to direct, or cause the direction of, management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

2.2         “Assets” means all of the properties and assets of the Person in
question, as the context may so require, whether real, personal or mixed,
tangible or intangible, wherever located, whether now owned or hereafter
acquired.

 

2.3         “Business Day” shall mean any day other than a Saturday, Sunday or a
legal holiday on which federal banks are authorized or required to be closed for
the conduct of commercial banking business.

 

2.4         “Claims” means any Proceedings, Judgments, Obligations, threats,
losses, damages, deficiencies, settlements, assessments, charges, costs and
expenses of any nature or kind.

 

2.5         “Common Stock” means the common stock of the Company, par value
$0.001 per share.

 

2.6         “Compliance Certificate” means that certain compliance certificate
executed by an officer of the Company in the form attached hereto as Exhibit E.

 

2

 

 

2.7         “Consent” means any consent, approval, order or authorization of, or
any declaration, filing or registration with, or any application or report to,
or any waiver by, or any other action (whether similar or dissimilar to any of
the foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.

 

2.8         “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.

 

2.9         “Collateral” shall have the meaning given to it in the Security
Agreements.

 

2.10       “Corporate Guarantor(s)” shall have the meaning given to it in the
recitals hereof.

 

2.11       “Credit Party(ies)” shall have the meaning given to it in the
recitals hereof.

 

2.12       “Debenture(s)” shall have the meaning given to it in the preamble
hereof.

 

2.13       “Effective Date” means the date so defined in the introductory
paragraph of this Agreement.

 

2.14       “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.

 

2.15       “Environmental Requirements” means all Laws and requirements relating
to human, health, safety or protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants, or
Hazardous Materials in the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), or
otherwise relating to the treatment, storage, disposal, transport or handling of
any Hazardous Materials.

 

2.16       “Fee Debenture” shall mean that certain debenture, or any
replacement, substitution or amended and restated form thereof, in the principal
amount of Three Million Five Hundred Thousand and no/100 United States Dollars
($3,500,000), issued by the Company in favor of the Buyer, the form of which is
attached hereto as Exhibit G.

 

2.17       “Fee Debenture Advisory Fee” shall have the meaning given to it in
Section 7.5(a) hereof.

 

3

 

 

2.18       “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, or of
such other Person as may be approved by a significant segment of the U.S.
accounting profession, in each case as of the date or period at issue, and as
applied in the U.S. to U.S. companies.

 

2.19       “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

2.20       “Guaranty Agreements” shall have the meaning given to it in the
recitals hereof.

 

2.21       “Guarantors” shall have the meaning given to it in the recitals
hereof.

 

2.22       “Hazardous Materials” means: (i) any chemicals, materials, substances
or wastes which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants” or words of similar import, under any Law; and (iii) any
other chemical, material, substance, or waste, exposure to which is now or
hereafter prohibited, limited or regulated by any Governmental Authority.

 

2.23       “INVT Instruction Letter” means that certain instruction letter
executed by an officer of INVT SPE, LLC in the form attached hereto as Exhibit
F.

 

2.24       “Irrevocable Transfer Agent Instructions” shall mean the Irrevocable
Transfer Agent Instructions to be entered into by and among the Buyer, the
Company and the Company’s transfer agent, in the form attached hereto as Exhibit
H.

 

2.25       “Judgment” means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.

 

2.26       “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.

 

2.27       “Leases” means all leases for real or personal property.

 

4

 

 

2.28       “Material Adverse Effect” shall mean: (i) a material adverse change
in, or a material adverse effect upon, the Assets, business, prospects,
properties, financial condition or results of operations of the Company; (ii) a
material impairment of the ability of the Company to perform any of its
Obligations under any of the Transaction Documents; or (iii) a material adverse
effect on: (A) any material portion of the “Collateral” (as such term is defined
in the Security Agreements); (B) the legality, validity, binding effect or
enforceability against the Credit Parties of any of the Transaction Documents;
(C) the perfection or priority of any Encumbrance granted to Buyer under any
Transaction Documents; (D) the rights or remedies of the Buyer under any of the
Transaction Documents; or (E) a material adverse effect or impairment on the
Buyer’s ability to sell the shares of the Company’s Common Stock issuable to
Buyer under any Transaction Documents without limitation or restriction. For
purposes of determining whether any of the foregoing changes, effects,
impairments, or other events have occurred, such determination shall be made by
Buyer, in its sole, but reasonably exercised, discretion.

 

2.29       “Material Contract” shall mean any Contract to which the Company is a
party or by which the Company or the Corporate Guarantors or any of their Assets
are bound and which: (i) must be disclosed to any Governmental Authority or any
other laws, rules or regulations of any Governmental Authority; (ii) involves
aggregate payments of Twenty-Five Thousand Dollars ($25,000) or more to or from
the Company or the Corporate Guarantors; (iii) involves delivery, purchase,
licensing or provision, by or to the Company or the Corporate Guarantors, of any
goods, services, assets or other items having a value (or potential value) over
the term of such Contract of Twenty-Five Thousand Dollars ($25,000) or more or
is otherwise material to the conduct of the Company or the Corporate Guarantors’
business as now conducted and as contemplated to be conducted in the future;
(iv) involves a Company Lease; (v) imposes any guaranty, surety or
indemnification obligations on the Company or the Corporate Guarantors; or (vi)
prohibits the Company or the Corporate Guarantors from engaging in any business
or competing anywhere in the world.

 

2.30       “Obligation” means, now existing or in the future, any debt,
liability or obligation of any nature whatsoever (including any required
performance of any covenants or agreements), whether secured, unsecured,
recourse, nonrecourse, liquidated, unliquidated, accrued, voluntary or
involuntary, direct or indirect, absolute, fixed, contingent, ascertained,
unascertained, known, unknown, whether or not jointly owed with others, whether
or not from time to time decreased or extinguished and later decreased, created
or incurred, or obligations existing or incurred under this Agreement, the
Debentures or any other Transaction Documents, or any other agreement between
any of the Credit Parties and the Buyer, as such obligations may be amended,
supplemented, converted, extended or modified from time to time.

 

2.31       “Ordinary Course of Business” means the ordinary course of business
of the Person in question, consistent with past custom and practice (including
with respect to quantity, quality and frequency).

 

2.32       “OTC Markets” means the OTC Markets Group, Inc.

 

2.33       “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.

 

2.34       “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.

 

5

 

 

2.35       “Pledge Agreement” shall have the meaning given to it in the recitals
hereof.

 

2.36       “Principal Trading Market” shall mean the Nasdaq Global Select
Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin
Board, the OTC Markets, the so-called OTC Pink Sheets, the NYSE Euronext or the
New York Stock Exchange, whichever is at the time the principal trading exchange
or market for the Common Stock.

 

2.37       “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

2.38       “Profit Sharing Advisory Fee” shall have the meaning given to it in
Section 7.5(b) hereof.

 

2.39       “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.

 

2.40       “Rule 144” shall mean Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto).

 

2.41       “SEC” shall mean the United States Securities and Exchange
Commission.

 

2.42       “Securities” means, collectively, the Debentures, the Fee Debenture,
and any additional shares of Common Stock issuable in connection with a
conversion of the Debentures, the Fee Debenture or the terms of this Agreement
or any other Transaction Documents.

 

2.43       “Security Agreements” shall have the meaning given to it in the
recitals hereof.

 

2.44       “Tax” means (i) any foreign, federal, state or local income, profits,
gross receipts, franchise, sales, use, occupancy, general property, real
property, personal property, intangible property, transfer, fuel, excise,
accumulated earnings, personal holding company, unemployment compensation,
social security, withholding taxes, payroll taxes, or any other tax of any
nature whatsoever, (ii) any foreign, federal, state or local organization fee,
qualification fee, annual report fee, filing fee, occupation fee, assessment,
rent, or any other fee or charge of any nature whatsoever, or (iii) any
deficiency, interest or penalty imposed with respect to any of the foregoing.

 

2.45       “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.

 

6

 

 

2.46       “Transaction Documents” means this Agreement any and all documents or
instruments executed or to be executed by any Credit Party in connection with
this Agreement, including the Debentures, the Security Agreements, the Guaranty
Agreements, the Use of Proceeds Confirmation, the Irrevocable Transfer Agent
Instructions, the Pledge Agreements, the Fee Debenture, INVT Instruction Letter
and the Validity Certificates, together with all modifications, amendments,
extensions, future advances, renewals, and substitutions thereof.

 

2.47       “Use of Proceeds Confirmation” means that certain use of proceeds
confirmation executed by an officer of the Company in the form attached hereto
as Exhibit I.

 

2.48       “Validity Certificate(s)” shall mean those certain validity
certificates executed by such officers and directors of the Company as the Buyer
shall require, in the Buyer’s sole discretion, the form of which is attached
hereto as Exhibit J.

 

ARTICLE III

INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) references to the words “share”
or “shareholder”, if in reference to the Company, shall refer to “units” or
“unitholder” respectively and (v) the terms “dollars” and “$” means U.S.
dollars; (vi) wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation”.

 

ARTICLE IV

PURCHASE AND SALE OF DEBENTURES

 

4.1         Purchase and Sale of Debentures. Subject to the satisfaction (or
waiver) of the terms and conditions of this Agreement, Buyer agrees to purchase,
at each Closing, and Company agrees to sell and issue to Buyer, at each Closing,
Debentures in the amount of the purchase price applicable to each Closing as
more specifically set forth below.

 

4.2         Closing Dates. The First Closing of the purchase and sale of the
Debentures shall be for Four Million and No/100 United States Dollars
($4,000,000), and shall take place on the Effective Date, subject to
satisfaction of the conditions to the First Closing set forth in this Agreement
(the “First Closing Date”). Additional Closings of the purchase and sale of the
Debentures shall be at such times and for such amounts as determined in
accordance with Section 4.4 below, subject to satisfaction of the conditions to
the Additional Closings set forth in this Agreement (the “Additional Closing
Dates”) (collectively referred to as the “Closing Dates”). The Closings shall
occur on the respective Closing Dates through the use of overnight mails and
subject to customary escrow instructions from Buyer and its counsel, or in such
other manner as is mutually agreed to by the Company and the Buyer.

 

7

 

 

4.3         Form of Payment. Subject to the satisfaction of the terms and
conditions of this Agreement, on each Closing Date: (i) the Buyer shall deliver
to the Company, to a Company account designated by the Company, the aggregate
proceeds for the Debentures to be issued and sold to Buyer at each such Closing,
minus the fees to be paid directly from the proceeds of each such Closing as set
forth in this Agreement, in the form of wire transfers of immediately available
U.S. dollars; and (ii) the Company shall deliver to Buyer the Securities which
Buyer is purchasing hereunder at each Closing, duly executed on behalf of the
Company, together with any other documents required to be delivered pursuant to
this Agreement.

 

4.4         Additional Closings. At any time after the First Closing but prior
to the maturity date of any of the Debentures issued in the First Closing, the
Company may request that Buyer purchase additional Debentures hereunder in
Additional Closings by written notice to Buyer, and, subject to the conditions
below, Buyer shall purchase such additional Debentures in such amounts and at
such times as Buyer and the Company may mutually agree, so long as the following
conditions have been satisfied, in Buyer’s sole and absolute discretion: (i) no
default or “Event of Default” (as such term is defined in any of the Transaction
Documents) shall have occurred or be continuing under this Agreement or any
other Transaction Documents, and no event shall have occurred that, with the
passage of time, the giving of notice, or both, would constitute a default or an
Event of Default hereunder or thereunder; and (ii) any additional purchase of
Debentures beyond the purchase of Debentures at the First Closing shall have
been approved by Buyer, which approval may be given or withheld in Buyer’s sole
and absolute discretion.

 

ARTICLE V

BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer represents and warrants to the Company, that:

 

5.1         Investment Purpose. Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof.

 

5.2         Accredited Buyer Status. Buyer is an “accredited investor” as that
term is defined in Rule 501 of Regulation D, as promulgated under the Securities
Act of 1933.

 

5.3         Reliance on Exemptions. Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.

 

8

 

 

5.4         Information. Buyer and its advisors, if any, have been furnished
with all materials they have requested relating to the business, finances and
operations of the Company and information Buyer deemed material to making an
informed investment decision regarding its purchase of the Securities. Buyer and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management. Neither such inquiries, nor any materials provided
to Buyer, nor any other due diligence investigations conducted by Buyer or its
advisors, if any, or its representatives, shall modify, amend or affect Buyer’s
right to fully rely on the Company’s representations and warranties contained in
Article VI below. Buyer understands that its investment in the Securities
involves a high degree of risk. Buyer is in a position regarding the Company,
which, based upon economic bargaining power, enabled and enables Buyer to obtain
information from the Company in order to evaluate the merits and risks of this
investment. Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

5.5         No Governmental Review. Buyer understands that no United States
federal or state Governmental Authority has passed on or made any recommendation
or endorsement of the Securities, or the fairness or suitability of the
investment in the Securities, nor have such Governmental Authorities passed upon
or endorsed the merits of the offering of the Securities.

 

5.6         Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and is a valid and binding
agreement of Buyer, enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

To induce the Buyer to purchase the Securities, the Company makes the following
representations and warranties to Buyer, each of which shall be true and correct
in all respects as of the date of the execution and delivery of this Agreement
and as of the date of each Closing hereunder, and which shall survive the
execution and delivery of this Agreement:

 

6.1         Subsidiaries. A list of all of the Company’s Subsidiaries, direct
and indirect, is set forth in Schedule 6.1 hereto.

 

9

 

 

6.2         Organization. Each of the Company and the Corporate Guarantors is a
corporation, limited liability company, or other form of legally recognized
entity, as applicable, duly organized, validly existing and in good standing
under the Laws of the jurisdiction in which it is incorporated, and has the full
power and authority and all necessary certificates, licenses, approvals and
Permits to: (i) enter into and execute this Agreement and the Transaction
Documents and to perform all of its Obligations hereunder and thereunder; and
(ii) own and operate its Assets and properties and to conduct and carry on its
business as and to the extent now conducted. Each of the Company and the
Corporate Guarantors is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the character of
its business or the ownership or use and operation of its Assets or properties
requires such qualification. The exact legal names of the Credit Parties are as
set forth in the preamble to this Agreement, and the Credit Parties do not
currently conduct, nor have the Credit Parties, during the last five (5) years
conducted, business under any other name or trade name.

 

6.3         Authority and Approval of Agreement; Binding Effect. The execution
and delivery by Credit Parties of this Agreement and the Transaction Documents,
and the performance by each Credit Party of all of its Obligations hereunder and
thereunder, including the issuance of the Securities, have been duly and validly
authorized and approved by each Credit Party and its board of directors,
stockholders, members, managers, partners pursuant to all applicable Laws and no
other action or Consent on the part of any Credit Party, its board of directors,
managers, stockholders members, partners or any other Person is necessary or
required by the Credit Parties to execute this Agreement and the Transaction
Documents, consummate the transactions contemplated herein and therein, perform
all of Obligations hereunder and thereunder, or to issue the Securities. This
Agreement and each of the Transaction Documents have been duly and validly
executed by Credit Parties (and the officer executing this Agreement and all
such other Transaction Documents is duly authorized to act and execute same on
behalf of each Credit Party) and constitute the valid and legally binding
agreements of the Credit Parties, enforceable against each Credit Party in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

10

 

 

6.4         Capitalization. The authorized capital stock or other capitalization
of the Company and the Corporate Guarantors, as applicable, is set forth in
Schedule 6.4 attached hereto. All of such outstanding shares or other securities
of each Credit Party are validly issued, fully paid and non-assessable and have
been issued in compliance with all foreign, federal and state securities laws
and none of such outstanding shares or other securities were issued in violation
of any preemptive rights or similar rights to subscribe for or purchase
securities. As of the Effective Date, no shares of capital stock or other
securities of the Company or the Corporate Guarantors are subject to preemptive
rights or any other similar rights or any Claims or Encumbrances suffered or
permitted by Company or the Corporate Guarantors. The Company’s Common Stock is
currently quoted by OTC Markets on the Pink Sheets under the trading symbol
“INVT”. The Company has received no notice, either oral or written, with respect
to the continued eligibility of the Common Stock for quotation on the Principal
Trading Market, and the Company has maintained all requirements on its part for
the continuation of such quotation. Except as disclosed in the “Public
Documents” (as hereinafter defined) and except for the Securities to be issued
pursuant to this Agreement, as of the date hereof: (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, or Contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries, or options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries; (ii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other Contracts or
instruments evidencing indebtedness of the Company or any of its Subsidiaries,
or by which the Company or any of its Subsidiaries is or may become bound; (iii)
there are no outstanding registration statements with respect to the Company or
the Corporate Guarantors or any of their securities; (iv) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act (except pursuant to this Agreement); (v) there are no financing statements
securing obligations filed in connection with the Company or any of its Assets;
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and (vii)
there are no outstanding securities or instruments of the Company which contain
any redemption or similar provisions, and there are no Contracts by which the
Company is or may become bound to redeem a security of the Company. The Company
has furnished to the Buyer true, complete and correct copies of: each of the
Company and the Corporate Guarantors’ respective articles of incorporation
(including any certificates of designation, is applicable), bylaws, operating
agreement, partnership agreement, certificate of organization or similar
organizational and governing documents (the “Organizational Documents”). Except
for the Organizational Documents or as disclosed in the Public Documents, there
are no other shareholder agreements, voting agreements or other Contracts of any
nature or kind that restrict, limit or in any manner impose Obligations on the
governance of any Credit Party.

 

11

 

 

6.5         No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of any of the Securities, will not: (i) constitute a violation of or
conflict with the Organizational Documents of the Company or the Corporate
Guarantors; (ii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflicts with, or
gives to any other Person any rights of termination, amendment, acceleration or
cancellation of, any provision of any Contract to which the Company or the
Corporate Guarantors are a party or by which any of their Assets or properties
may be bound; (iii) constitute a violation of, or a default or breach under
(either immediately, upon notice, upon lapse of time, or both), or conflicts
with, any Judgment; (iv) constitute a violation of, or conflict with, any Law
(including United States federal and state securities Laws); or (v) result in
the loss or adverse modification of, or the imposition of any fine, penalty or
other Encumbrance with respect to, any Permit granted or issued to, or otherwise
held by or for the use of, the Company or the Corporate Guarantors or any of
their Assets. The Company and the Corporate Guarantors are not in violation of
any Company or the Corporate Guarantors’ Organizational Documents and the
Company and the Corporate Guarantors are not in default or breach (and no event
has occurred which with notice or lapse of time or both could put any Credit
Party in default or breach) under, and the Company and the Corporate Guarantors
have not taken any action or failed to take any action that would give to any
other Person any rights of termination, amendment, acceleration or cancellation
of, any Contract to which the Company or the Corporate Guarantors are a party or
by which any property or Assets of the Company or the Corporate Guarantors are
bound or affected. The businesses of the Company and the Corporate Guarantors
are not being conducted, and shall not be conducted so long as Buyer owns any of
the Securities, in violation of any Law. Except as specifically contemplated by
this Agreement, the Company and the Corporate Guarantors are not required to
obtain any Consent of, from, or with any Governmental Authority, or any other
Person, in order for it to execute, deliver or perform any of its Obligations
under this Agreement or the Transaction Documents in accordance with the terms
hereof or thereof, or to issue and sell the Securities in accordance with the
terms hereof. All Consents which Company and the Corporate Guarantors are
required to obtain pursuant to the immediately preceding sentence have been
obtained or effected on or prior to the date hereof. The Company and the
Corporate Guarantors are not aware of any facts or circumstances which might
give rise to any of the foregoing.

 

6.6         Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all Encumbrances with respect to the issue
thereof, and will be issued in compliance with all applicable United States
federal and state securities Laws.

 

6.7         Financial Statements. The Company has delivered to the Buyer an
audited consolidated Balance Sheet and Statement of Income for fiscal year
ending December 31, 2016, and an unaudited consolidated Balance Sheet and
Statement of Income as of June 30, 2017 (collectively, together with any
financial statements filed by the Company with the SEC, any Principal Trading
Market, or any other Governmental Authority, if applicable, the “Financial
Statements”). The Financial Statements have been prepared in accordance with
GAAP, consistently applied, during the periods involved (except: (i) as may be
otherwise indicated in such Financial Statements or the notes thereto; or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly and accurately
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments). To the
best knowledge of the Company, no other information provided by or on behalf of
the Company and its Subsidiaries to the Buyer, either as a disclosure schedule
to this Agreement, or otherwise in connection with Buyer’s due diligence
investigation of the Company and its Subsidiaries, contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein, in the light of the circumstance under which they
are or were made, not misleading.

 

12

 

 

6.8         Public Documents. The Common Stock of the Company is registered
pursuant to Section 12 of the Exchange Act and the Company is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act. The Company
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC, the OTC Markets, or any other
Governmental Authority, as applicable (all of the foregoing filed within the two
(2) years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “Public Documents”). The Company is current with its filing obligations with
the SEC, the OTC Markets, or any other Governmental Authority, as applicable,
and all Public Documents have been filed on a timely basis by the Company. The
Company represents and warrants that true and complete copies of the Public
Documents are available on the SEC website or the OTC Markets website, as
applicable (www.sec.gov, or www.otcmarkets.com) at no charge to Buyer, and Buyer
acknowledges that it may retrieve all Public Documents from such websites and
Buyer’s access to such Public Documents through such website shall constitute
delivery of the Public Documents to Buyer; provided, however, that if Buyer is
unable to obtain any of such Public Documents from such websites at no charge,
as result of such websites not being available or any other reason beyond
Buyer’s control, then upon request from Buyer, the Company shall deliver to
Buyer true and complete copies of such Public Documents. The Company shall also
deliver to Buyer true and complete copies of all draft filings, reports,
schedules, statements and other documents required to be filed with the
requirements of the OTC Markets that have been prepared but not filed with the
OTC Markets as of the date hereof. None of the Public Documents, at the time
they were filed with the SEC, the OTC Markets, or other Governmental Authority,
as applicable, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. None of the statements made in any such Public Documents
is, or has been, required to be amended or updated under applicable law (except
for such statements as have been amended or updated in subsequent filings prior
the date hereof, which amendments or updates are also part of the Public
Documents). As of their respective dates, the consolidated financial statements
of the Company and its Subsidiaries included in the Public Documents complied in
all material respects with applicable accounting requirements and any published
rules and regulations of the SEC and OTC Markets with respect thereto.

 

6.9         Absence of Certain Changes. Since the date of the most recent of the
Financial Statements, none of the following have occurred:

 

(a)          There has been no event or circumstance of any nature whatsoever
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect; or

 

(b)          Any transaction, event, action, development, payment, or any other
matter of any nature whatsoever entered into by the Credit Parties other than in
the Credit Parties’ Ordinary Course of Business.

 

13

 

 

6.10       Absence of Litigation or Adverse Matters. No condition, circumstance,
event, agreement, document, instrument, restriction, litigation or Proceeding
(or threatened litigation or Proceeding or basis therefor) exists which: (i)
could adversely affect the validity or priority of the Encumbrances granted to
the Buyer under the Transaction Documents; (ii) could adversely affect the
ability of the Company to perform its Obligations under the Transaction
Documents; (iii) would constitute a default under any of the Transaction
Documents; (iv) would constitute such a default with the giving of notice or
lapse of time or both; or (v) would constitute or give rise to a Material
Adverse Effect. In addition: (vi) there is no Proceeding before or by any
Governmental Authority or any other Person, pending, or the best of Company’s
knowledge, threatened or contemplated by, against or affecting the Company, its
business or Assets; (vii) there is no outstanding Judgments against or affecting
the Company, its business or Assets; (viii) the Company is not in breach or
violation of any Contract; and (ix) the Company has not received any material
complaint from any customer, supplier, vendor or employee.

 

6.11       Liabilities and Indebtedness of the Company. Except as set forth on
Schedule 6.11, the Credit Parties do not have any Obligations of any nature
whatsoever, except: (i) as disclosed in the Financial Statements; or (ii)
Obligations incurred in the Ordinary Course of Business since the date of the
most recent Financial Statements which do not or would not, individually or in
the aggregate, exceed Ten Thousand Dollars ($10,000) or otherwise have a
Material Adverse Effect; or (iii) Obligations owed to the Buyer.

 

6.12       Title to Assets. The Company and the Corporate Guarantors have good
and marketable title to, or a valid leasehold interest in, all of its Assets
which are material to the business and operations of the Company and the
Corporate Guarantors as presently conducted, free and clear of all Encumbrances
or restrictions on the transfer or use of same. Except as would not have a
Material Adverse Effect, the Company and the Corporate Guarantors’ Assets are in
good operating condition and repair, ordinary wear and tear excepted, and are
free of any latent or patent defects which might impair their usefulness, and
are suitable for the purposes for which they are currently used and for the
purposes for which they are proposed to be used.

 

6.13       Real Estate.

 

(a)          Real Property Ownership. Except for the Company Leases and as set
forth on Schedule 6.13, the Credit Parties do not own any Real Property.

 

(b)          Real Property Leases. Except for ordinary office Leases disclosed
to the Buyer in writing prior to the date hereof (the “Credit Party Leases”),
the Credit Parties do not lease any other Real Property. With respect to each of
the Credit Party Leases: (i) the Credit Parties have been in peaceful possession
of the property leased thereunder and neither the Credit Parties nor the
landlord is in default thereunder; (ii) no waiver, indulgence or postponement of
any of the Obligations thereunder has been granted by the Credit Parties or
landlord thereunder; and (iii) there exists no event, occurrence, condition or
act known to the officers or directors of Credit Parties which, upon notice or
lapse of time or both, would be or could become a default thereunder or which
could result in the termination of the Credit Party Leases, or any of them, or
have a Material Adverse Effect on the business of any Credit Party , its Assets
or its operations or financial results. The Credit Parties have not violated nor
breached any provision of any such Credit Party Leases, and all Obligations
required to be performed by the Credit Parties under any of such Credit Party
Leases have been fully, timely and properly performed. The Credit Parties have
delivered to the Buyer true, correct and complete copies of all Credit Party
Leases, including all modifications and amendments thereto, whether in writing
or otherwise. The Credit Parties have not received any written or oral notice to
the effect that any of the Credit Party Leases will not be renewed at the
termination of the term of such Credit Party Leases, or that any of such Credit
Party Leases will be renewed only at higher rents.

 

14

 

 

6.14       Material Contracts. An accurate, current and complete copy of each of
the Material Contracts has been furnished to Buyer, and each of the Material
Contracts constitutes the entire agreement of the respective parties thereto
relating to the subject matter thereof. There are no outstanding offers, bids,
proposals or quotations made by any Credit Party which, if accepted, would
create a Material Contract with any Credit Party. Each of the Material Contracts
is in full force and effect and is a valid and binding Obligation of the parties
thereto in accordance with the terms and conditions thereof. To the knowledge of
each Credit Party and its officers, all Obligations required to be performed
under the terms of each of the Material Contracts by any party thereto have been
fully performed by all parties thereto, and no party to any Material Contracts
is in default with respect to any term or condition thereof, nor has any event
occurred which , through the passage of time or the giving of notice, or both,
would constitute a default thereunder or would cause the acceleration or
modification of any Obligation of any party thereto or the creation of any
Encumbrance upon any of the Assets of the Credit Parties. Further, no Credit
Party has received notice, nor does any Credit Party have any knowledge, of any
pending or contemplated termination of any of the Material Contracts and, no
such termination is proposed or has been threatened, whether in writing or
orally.

 

6.15       Compliance with Laws. To the knowledge of the Company and the
Corporate Guarantors and their officers, Company and the Corporate Guarantors
are and at all times have been in full compliance with all Laws. No Credit Party
has received any notice that it is in violation of, has violated, or is under
investigation with respect to, or has been threatened to be charged with, any
violation of any Law.

 

6.16       Intellectual Property. The Credit Parties own or possess adequate and
legally enforceable rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted (collectively, the “IP
Rights”). All IP Rights, and any federal, state, local or foreign patent and
trademark office, or functional equivalent thereof where any such IP Rights may
be filed or registered, is set forth in Schedule 6.16. All of the IP Rights are
owned by the Credit Parties, except for IP rights licensed by the Credit
Parties, which licensed IP Rights are specifically outlined and described in
Schedule 6.16. If any IP Rights are licensed by any Credit Party, the underlying
license agreement or other agreement pursuant to which such IP Rights are
licensed (collectively, the “License Agreements”), permits Buyer to encumber
such License Agreements without any further consent or approval of any other
Person, including the underlying owner of such IP Rights, such that if there was
an Event of Default and Buyer foreclosed on all Collateral, Buyer would have the
right to use such IP Rights under the License Agreements, subject only to
Buyer’s obligation to comply with the terms of such License Agreements. The
Credit Parties do not have any knowledge of any infringement by any Credit Party
of any IP Rights of others, and, to the knowledge of the Credit Parties, there
is no claim, demand or Proceeding, or other demand of any nature being made or
brought against, or to any Credit Party’s knowledge, being threatened against,
any Credit Party regarding IP Rights or other intellectual property
infringement; and is the Credit Parties are not aware of any facts or
circumstances which might give rise to any of the foregoing.

 

15

 

 

6.17       Labor and Employment Matters. The Company and the Corporate
Guarantors are not involved in any labor dispute or, to the knowledge of each
Credit Party, is any such dispute threatened. To the knowledge of the Company
and the Corporate Guarantors and their officers, none of the employees of the
Company or the Corporate Guarantors are members of a union and the Company and
the Corporate Guarantors believe that their relations with their employees are
good. To the knowledge of the Company and the Corporate Guarantors and their
officers, the Company and the Corporate Guarantors have complied in all material
respects with all Laws relating to employment matters, civil rights and equal
employment opportunities.

 

6.18       Employee Benefit Plans. Except as disclosed to the Buyer in writing
prior to the date hereof, the Company and the Corporate Guarantors do not have
and have not ever maintained, and have no Obligations with respect to any
employee benefit plans or arrangements, including employee pension benefit
plans, as defined in Section 3(2) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), multiemployer plans, as defined in Section 3(37)
of ERISA, employee welfare benefit plans, as defined in Section 3(1) of ERISA,
deferred compensation plans, stock option plans, bonus plans, stock purchase
plans, hospitalization, disability and other insurance plans, severance or
termination pay plans and policies, whether or not described in Section 3(3) of
ERISA, in which employees, their spouses or dependents of the Credit Parties
participate (collectively, the “Employee Benefit Plans”). To Company and the
Corporate Guarantors’ knowledge, all Employee Benefit Plans meet the minimum
funding standards of Section 302 of ERISA, where applicable, and each such
Employee Benefit Plan that is intended to be qualified within the meaning of
Section 401 of the Internal Revenue Code of 1986 is qualified. No withdrawal
liability has been incurred under any such Employee Benefit Plans and no
“Reportable Event” or “Prohibited Transaction” (as such terms are defined in
ERISA), has occurred with respect to any such Employee Benefit Plans, unless
approved by the appropriate Governmental Authority. To the Company and the
Corporate Guarantors’ knowledge, the Company and the Corporate Guarantors have
promptly paid and discharged all Obligations arising under ERISA of a character
which if unpaid or unperformed might result in the imposition of an Encumbrance
against any of its Assets or otherwise have a Material Adverse Effect.

 

6.19       Tax Matters. The Company and each Guarantor has made and timely filed
all Tax Returns required by any jurisdiction to which it is subject, and each
such Tax Return has been prepared in compliance with all applicable Laws, and
all such Tax Returns are true and accurate in all respects. Except and only to
the extent that the Company and each Guarantor has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
Taxes, each Credit Party has timely paid all Taxes shown or determined to be due
on such Tax Returns, except those being contested in good faith, and each Credit
Party has set aside on its books provision reasonably adequate for the payment
of all Taxes for periods subsequent to the periods to which such Tax Returns
apply. There are no unpaid Taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and the
Corporate Guarantors know of no basis for any such claim. The Credit Parties
have withheld and paid all Taxes to the appropriate Governmental Authority
required to have been withheld and paid in connection with amounts paid or owing
to any Person. There is no Proceeding or Claim for refund now in progress,
pending or threatened against or with respect to any Credit Party regarding
Taxes.

 

16

 

 

6.20       Insurance. The Company and the Corporate Guarantors are each covered
by valid, outstanding and enforceable policies of insurance which were issued to
it by reputable insurers of recognized financial responsibility, covering its
properties, Assets and businesses against losses and risks normally insured
against by other corporations or entities in the same or similar lines of
businesses as the Company and the Corporate Guarantors are engaged and in
coverage amounts which are prudent and typically and reasonably carried by such
other corporations or entities (the “Insurance Policies”). Such Insurance
Policies are in full force and effect, and all premiums due thereon have been
paid. None of the Insurance Policies will lapse or terminate as a result of the
transactions contemplated by this Agreement. The Company and the Corporate
Guarantors have complied with the provisions of such Insurance Policies. The
Company and the Corporate Guarantors have not been refused any insurance
coverage sought or applied for and the Company and the Corporate Guarantors do
not have any reason to believe that it will not be able to renew its existing
Insurance Policies as and when such Insurance Policies expire or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and the Corporate Guarantors.

 

6.21       Permits. The Company and the Corporate Guarantors possess all Permits
necessary to conduct its business, and Company and the Corporate Guarantors have
not received any notice of, or are otherwise involved in any Proceedings
relating to, the revocation or modification of any such Permits. All such
Permits are valid and in full force and effect and the Company and the Corporate
Guarantors are in full compliance with the respective requirements of all such
Permits.

 

6.22       Bank Accounts; Business Location. Schedule 6.22 sets forth, with
respect to each account of the Credit Parties with any bank, broker or other
depository institution: (i) the name and account number of such account; (ii)
the name and address of the institution where such account is held; (iii) the
name of any Person(s) holding a power of attorney with respect to such account,
if any; and (iv) the names of all authorized signatories and other Persons
authorized to withdraw funds from each such account. The Company and the
Corporate Guarantors have no office or place of business other than as
identified on Schedule 6.22 and each of the Company and the Corporate
Guarantors’ principal places of business and chief executive offices are
indicated on Schedule 6.22. All books and records of the Company and the
Corporate Guarantors and other material Assets of the Company and the Corporate
Guarantors are held or located at the principal offices of the Company and the
Corporate Guarantors indicated on Schedule 6.22.

 

17

 

 

6.23       Environmental Laws. Except as are used in such amounts as are
customary in the Ordinary Course of Business of the Company and the Corporate
Guarantors and in compliance with all applicable Environmental Laws, the Company
and the Corporate Guarantors represent and warrant to Buyer that: (i) the
Company and the Corporate Guarantors have not generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Materials, on or off any of the premises of the Company and the Corporate
Guarantors (whether or not owned by the Company and the Corporate Guarantors) in
any manner which at any time violates any Environmental Law or any Permit,
certificate, approval or similar authorization thereunder; (ii) the operations
of the Company and the Corporate Guarantors comply in all material respects with
all Environmental Laws and all Permits certificates, approvals and similar
authorizations thereunder; (iii) there has been no investigation, Proceeding,
complaint, order, directive, Claim, citation or notice by any Governmental
Authority or any other Person, nor is any pending or, to the Company and the
Corporate Guarantors’ knowledge, threatened; and (iv) the Company and the
Corporate Guarantors do not have any liability, contingent or otherwise, in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material.

 

6.24       Illegal Payments. Neither the Company, the Corporate Guarantors, nor
any director, officer, agent, employee or other Person acting on behalf of the
Company and the Corporate Guarantors has, in the course of his actions for, or
on behalf of, the Company and the Corporate Guarantors: (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

 

6.25       Related Party Transactions. Except for arm’s length transactions
pursuant to which the Company and the Corporate Guarantors make payments in the
Ordinary Course of Business upon terms no less favorable than the Company and
the Corporate Guarantors could obtain from third parties, none of the officers,
directors or employees of the Company and the Corporate Guarantors, nor any
stockholders who own, legally or beneficially, five percent (5%) or more of the
ownership interests of the Company and the Corporate Guarantors (each a
“Material Shareholder”), is presently a party to any transaction with the
Company and the Corporate Guarantors (other than for services as employees,
officers and directors), including any Contract providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from, any officer, director or such
employee or Material Shareholder or, to the best knowledge of the Company and
the Corporate Guarantors, any other Person in which any officer, director, or
any such employee or Material Shareholder has a substantial or material interest
in or of which any officer, director or employee of the Credit Parties or
Material Shareholder is an officer, director, trustee or partner. There are no
Claims or disputes of any nature or kind between the Credit Parties and any
officer, director or employee of the Company and the Corporate Guarantors or any
Material Shareholder, or between any of them, relating to the Company or the
Corporate Guarantors and their business.

 

18

 

 

6.26       Internal Accounting Controls. Each of the Company and the Corporate
Guarantors maintains a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
Assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for Assets is compared with
the existing Assets at reasonable intervals and appropriate action is taken with
respect to any differences..

 

6.27       Acknowledgment Regarding Buyer’s Purchase of the Securities. Each
Credit Party acknowledges and agrees that Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company and each Guarantor further acknowledges that
Buyer is not acting as a financial advisor or fiduciary of the Credit Parties
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by Buyer or any of its representatives
or agents in connection with this Agreement and the transactions contemplated
hereby is merely incidental to Buyer’s purchase of the Securities. The Credit
Parties further represent to Buyer that the Company’s and each Guarantor’s
decision to enter into this Agreement has been based solely on the independent
evaluation by the Company, each Guarantor and its representatives.

 

6.28       Seniority. No indebtedness or other equity or security of the Company
and the Corporate Guarantors is senior to the Debentures in right of payment,
whether with respect to interest or upon liquidation or dissolution, or
otherwise, except only purchase money security interests (which are senior only
as to underlying Assets covered thereby).

 

6.29       Brokerage Fees. Other than the fees payable to Noble Financial, there
is no Person acting on behalf of the Company and the Corporate Guarantors who is
entitled to or has any claim for any brokerage or finder’s fee or commission in
connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby.

 

6.30       No General Solicitation. Neither the Company, the Corporate
Guarantors, nor any of their Affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or issuance of the Securities.

 

6.31       No Integrated Offering. Neither the Credit Parties, nor any of their
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Securities under the Securities Act or cause this offering of such securities to
be integrated with prior offerings by the Credit Parties for purposes of the
Securities Act.

 

19

 

 

6.32       Private Placement. No registration under the Securities Act or the
laws, rules or regulation of any other governmental authority is required for
the issuance of the Securities.

 

6.33       Full Disclosure. All the representations and warranties made by the
Credit Parties herein or in the Schedules hereto, and all of the financial
statements, schedules, certificates, confirmations, agreements, contracts, and
other materials submitted to the Buyer in connection with or in furtherance of
this Agreement or pertaining to the transaction contemplated herein, whether
made or given by the Credit Parties, its agents or representatives, are complete
and accurate, and do not omit any information required to make the statements
and information provided, in light of the transaction contemplated herein and in
light of the circumstances under which they were made, not misleading, accurate
and meaningful.

 

ARTICLE VII

COVENANTS

 

7.1         Negative Covenants.

 

(a)         Indebtedness. So long as Buyer owns, legally or beneficially, any of
the Debentures, the Credit Parties shall not, either directly or indirectly,
create, assume, incur or have outstanding any indebtedness for borrowed money of
any nature or kind (including purchase money indebtedness), or become liable,
whether as endorser, guarantor, surety or otherwise, for any Obligation of any
other Person, except for: (i) the Debentures; (ii) Obligations disclosed in the
financial statements provided to the Buyer as of the Effective Date; and (iii)
Obligations for accounts payable, other than for money borrowed, incurred in the
Ordinary Course of Business of the Company and the Corporate Guarantors;
provided that, any management or similar fees payable by the Company and the
Corporate Guarantors shall be fully subordinated in right of payment to the
prior payment in full of the Debentures and the Fee Debenture.

 

(b)          Encumbrances. So long as Buyer owns, legally or beneficially, any
of the Debentures or the Fee Debenture, the Credit Parties shall not, either
directly or indirectly, create, assume, incur or suffer or permit to exist any
Encumbrance upon any Asset of the Company and the Corporate Guarantors, whether
owned at the date hereof or hereafter acquired.

 

(c)          Investments. So long as Buyer owns, legally or beneficially, any of
the Debentures, the Company and the Corporate Guarantors shall not, either
directly or indirectly, make or have outstanding any new investments (whether
through purchase of stocks, obligations or otherwise) in, or loans or advances
to, any other Person, or acquire all or any substantial part of the assets,
business, stock or other evidence of beneficial ownership of any other Person,
except following: (i) investments in direct obligations of the United States or
any state in the United States; (ii) trade credit extended by the Company and
the Corporate Guarantors in their Ordinary Course of Business; (iii) investments
existing on the Effective Date and set forth in the financial statements
provided to the Buyer; and (iv) capital expenditures first approved by the Buyer
in writing, which approval shall not be unreasonably withheld.

 

20

 

 

(d)          Issuances. So long as Buyer owns, legally or beneficially, any of
the Debentures or the Fee Debenture, the Company and the Corporate Guarantors
shall not, either directly or indirectly, issue any equity, debt or convertible
or derivative instruments or securities whatsoever, except upon obtaining
Buyer’s prior written consent, which consent may be withheld in Buyer’s sole
discretion. Notwithstanding the foregoing, the Company and the Corporate
Guarantor shall be permitted to issue equity or unsecured convertible debt if,
immediately following the issuance, there is no Change of Control.

 

(e)          Transfer; Merger. So long as Buyer owns, legally or beneficially,
any of the Debentures or the Fee Debenture, the Company and the Corporate
Guarantors shall not, either directly or indirectly, permit or enter into any
transaction involving a “Change of Control” (as hereinafter defined), or any
other merger, consolidation, sale, transfer, license, Lease, Encumbrance or
other disposition of all or substantially all of its properties or business or
all or substantially all of its Assets, except for the sale, lease or licensing
of property or Assets of the Company and the Corporate Guarantors in the
Ordinary Course of Business of the Company and the Corporate Guarantors. For
purposes of this Agreement, the term “Change of Control” shall mean any sale,
conveyance, assignment or other transfer, directly or indirectly, of any
ownership interest of the Company and the Corporate Guarantors which results in
any change in the identity of the individuals or entities previously having the
power to direct, or cause the direction of, the management and policies of the
Company and the Corporate Guarantors, or the grant of a security interest in any
ownership interest of any Person directly or indirectly controlling the Company
and the Corporate Guarantors, which could result in a change in the identity of
the individuals or entities previously having the power to direct, or cause the
direction of, the management and policies of the Credit Parties; provided,
however, this restriction shall not prohibit any Change of Control transaction
if the proceeds thereof are used to repay the Debentures in full.

 

(f)           Distributions; Restricted Payments; Change in Management. Except
with respect to (a) the redemption of the Series E Convertible Preferred Stock,
(b) payments to the board of directors of Seven and Nine Tenths Percent (7.9%)
of the total amount which is otherwise payable to the holders of the Class B
Shares of INVT SPE, LLC, a Delaware limited liability company (“INVT SPE”),
provided, however, that such aggregate payment is not in an amount in excess of
Three Hundred Thousand Dollars ($300,000), so long as Buyer owns, legally or
beneficially, any of the Debentures or the Fee Debenture, the Company and the
Corporate Guarantors shall not, either directly or indirectly: (i) purchase or
redeem any shares of its capital stock; (ii) declare or pay any dividends or
distributions, whether in cash or otherwise, or set aside any funds for any such
purpose; (iii) make any distribution to its shareholders, make any distribution
of its property or Assets or make any loans, advances or extensions of credit
to, or investments in, any Person, including, without limitation, any Affiliates
of the Company and the Corporate Guarantors, or the Company and the Corporate
Guarantors’ officers, directors, employees or Material Shareholder; (iv) pay any
outstanding indebtedness of the Company and the Corporate Guarantors, except for
indebtedness and other Obligations permitted hereunder; (v) increase the annual
salary paid to any officers or directors of the Company and the Corporate
Guarantors as of the Effective Date, unless any such increase is part of a
written employment contract with any such officers entered into prior to the
Effective Date, a copy of which has been delivered to and approved by the Buyer;
or (vi) add, replace, remove, or otherwise change any officers or other senior
management positions of the Company and the Corporate Guarantors from the
officers and other senior management positions existing as of the Effective
Date, unless first approved by Buyer in writing, which approval may be granted
or withheld or conditioned by Buyer in its sole and absolute discretion. The
Company and the Corporate Guarantors shall not pay any brokerage or finder’s fee
or commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby, other than fees payable to
Noble Financial.

 

21

 

 

(g)          Use of Proceeds. Except as set forth on Schedule 7.1(g), the Credit
Parties shall not use any portion of the proceeds of the Debentures, either
directly or indirectly, for any of the following purposes: (i) to make any
payment towards any indebtedness or other Obligations of the Credit Parties;
(ii) to pay any Taxes of any nature or kind that may be due by the Credit
Parties; or (iii) to pay any Obligations of any nature or kind due or owing to
any officers, directors, employees, or Material Shareholders of the Credit
Parties, other than salaries payable in the Ordinary Course of Business of the
Credit Parties. Each Credit Party covenants and agrees to only use any portion
of the proceeds of the purchase and sale of the Debentures for the purposes set
forth in the Use of Proceeds Confirmation to be executed by the Company on the
Effective Date, unless the Company obtains the prior written consent of the
Buyer to use such proceeds for any other purpose, which consent may be granted
or withheld or conditioned by Buyer in its sole and absolute discretion.

 

(h)         Business Activities; Change of Legal Status and Organizational
Documents. The Company and the Corporate Guarantors shall not: (i) engage in any
line of business other than the businesses engaged in as of the Effective Date
and business reasonably related thereto; (ii) change its name, organizational
identification number (if applicable), its type of organization, its
jurisdiction of organization or other legal structure; or (iii) permit their
Certificate of Incorporation, Bylaws or other organizational documents to be
amended or modified in any way which could reasonably be expected to have a
Material Adverse Effect.

 

(i)           Transactions with Affiliates. The Company and the Corporate
Guarantors shall not enter into any transaction with any of its Affiliates,
officers, directors, employees, Material Shareholders or other insiders, except
in the Ordinary Course of Business of the Company and the Corporate Guarantors
and upon fair and reasonable terms that are no less favorable to the Credit
Parties than it would obtain in a comparable arm’s length transaction with a
Person not an Affiliate of the Company and the Corporate Guarantors .

 

(j)           Bank Accounts. The Company and the Corporate Guarantors shall not
maintain any bank, deposit, credit card payment processing accounts, or other
accounts with any financial institution, or any other Person, other than the
Company and the Corporate Guarantors’ accounts listed in the attached Schedule
6.22. Specifically, the Company and the Corporate Guarantors may not change,
modify, close or otherwise affect any of the accounts listed in Schedule 6.22
without Buyer’s prior written approval, which approval may be withheld or
conditioned in Buyer’s sole and absolute discretion.

 

22

 

 

7.2        Affirmative Covenants.

 

(a)          Corporate Existence. The Company and the Corporate Guarantors shall
at all times preserve and maintain its: (i) existence and good standing in the
jurisdiction of its organization; and (ii) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary, and shall at all times continue as a going concern in
the business which the Company and the Corporate Guarantors are presently
conducting.

 

(b)          Tax Liabilities. Except as set forth on Schedule 7.2(b), the Credit
Parties shall at all times pay and discharge all Taxes upon, and all Claims
(including claims for labor, materials and supplies) against any Credit Party or
any of its properties or Assets, before the same shall become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP are being maintained.

 

(c)          Notice of Proceedings. The Credit Parties shall, promptly, but not
more than five (5) days after knowledge thereof shall have come to the attention
of any officer of the Company and the Corporate Guarantors, give written notice
to the Buyer of all threatened or pending Proceedings before any Governmental
Authority or otherwise affecting the Credit Parties or any of their Assets.

 

(d)         Material Adverse Effect. The Credit Parties shall, promptly, but not
more than five (5) days after knowledge thereof shall have come to the attention
of any officer of the Company and the Corporate Guarantors, give written notice
to the Buyer of any event, circumstance, fact or other matter that could in any
way have or be reasonably expected to have a Material Adverse Effect.

 

(e)          Notice of Default. The Credit Parties shall, promptly, but not more
than five (5) days after the commencement thereof, give notice to the Buyer in
writing of the occurrence of any “Event of Default” (as such term is defined in
any of the Transaction Documents) or of any event which, with the lapse of time,
the giving of notice or both, would constitute an Event of Default hereunder or
under any other Transaction Documents.

 

(f)          Maintain Property. The Company and the Corporate Guarantors shall
at all times maintain, preserve and keep all of its Assets in good repair,
working order and condition, normal wear and tear excepted, and shall from time
to time, as the Company and the Corporate Guarantors deem appropriate in their
reasonable judgment, make all needful and proper repairs, renewals,
replacements, and additions thereto so that at all times the efficiency thereof
shall be fully preserved and maintained. The Company and the Corporate
Guarantors shall permit Buyer to examine and inspect such Assets at all
reasonable times upon reasonable notice during business hours. During the
continuance of any Event of Default hereunder or under any Transaction
Documents, the Buyer shall, at the Company’s expense, have the right to make
additional inspections without providing advance notice.

 

23

 

 

(g)          Maintain Insurance. The Company and the Corporate Guarantors shall
at all times insure and keep insured with insurance companies acceptable to
Buyer, all insurable property owned by the Company and the Corporate Guarantors
which is of a character usually insured by companies similarly situated and
operating like properties, against loss or damage from environmental, fire and
such other hazards or risks as are customarily insured against by companies
similarly situated and operating like properties; and shall similarly insure
employers’, public and professional liability risks. Prior to the Effective
Date, the Company and the Corporate Guarantors shall deliver to the Buyer a
certificate setting forth in summary form the nature and extent of the insurance
maintained pursuant to this Section. All such policies of insurance must be
satisfactory to Buyer in relation to the amount and term of the Debentures and
the Fee Debenture and type and value of the Assets of the Company and the
Corporate Guarantors, shall identify Buyer as sole/lender’s loss payee and as an
additional insured. In the event the Company and the Corporate Guarantors fail
to provide Buyer with evidence of the insurance coverage required by this
Section or at any time hereafter shall fail to obtain or maintain any of the
policies of insurance required above, or to pay any premium in whole or in part
relating thereto, then the Buyer, without waiving or releasing any obligation or
default by the Company and the Corporate Guarantors hereunder, may at any time
(but shall be under no obligation to so act), obtain and maintain such policies
of insurance and pay such premium and take any other action with respect
thereto, which Buyer deems advisable. This insurance coverage: (i) may, but need
not, protect the Company and the Corporate Guarantors’ interest in such
property; and (ii) may not pay any claim made by, or against, the Company and
the Corporate Guarantors in connection with such property. The Company and the
Corporate Guarantors may later request that the Buyer cancel any such insurance
purchased by Buyer, but only after providing Buyer with evidence that the
insurance coverage required by this Section is in force. The costs of such
insurance obtained by Buyer, through and including the effective date such
insurance coverage is canceled or expires, shall be payable on demand by the
Company and the Corporate Guarantors to Buyer, together with interest at the
highest non-usurious rate permitted by law on such amounts until repaid and any
other charges by Buyer in connection with the placement of such insurance. The
costs of such insurance, which may be greater than the cost of insurance which
the Company and the Corporate Guarantors may be able to obtain on its own,
together with interest thereon at the highest non-usurious rate permitted by Law
and any other charges incurred by Buyer in connection with the placement of such
insurance may be added to the total Obligations due and owing by the Company and
the Corporate Guarantors hereunder and under the Debentures to the extent not
paid by the Credit Parties.

 

(h)          ERISA Liabilities; Employee Plans. The Company and the Corporate
Guarantors shall: (i) keep in full force and effect any and all Employee Plans
which are presently in existence or may, from time to time, come into existence
under ERISA, and not withdraw from any such Employee Plans, unless such
withdrawal can be effected or such Employee Plans can be terminated without
liability to the Company and the Corporate Guarantors; (ii) make contributions
to all of such Employee Plans in a timely manner and in a sufficient amount to
comply with the standards of ERISA, including the minimum funding standards of
ERISA; (iii) comply with all material requirements of ERISA which relate to such
Employee Plans; (iv) notify Buyer immediately upon receipt by the Company and
the Corporate Guarantors of any notice concerning the imposition of any
withdrawal liability or of the institution of any Proceeding or other action
which may result in the termination of any such Employee Plans or the
appointment of a trustee to administer such Employee Plans; (v) promptly advise
Buyer of the occurrence of any “Reportable Event” or “Prohibited Transaction”
(as such terms are defined in ERISA), with respect to any such Employee Plans;
and (vi) amend any Employee Plan that is intended to be qualified within the
meaning of Section 401 of the Internal Revenue Code of 1986 to the extent
necessary to keep the Employee Plan qualified, and to cause the Employee Plan to
be administered and operated in a manner that does not cause the Employee Plan
to lose its qualified status.

 

24

 

 

(i)           Reporting Status; Listing. So long as Buyer owns, legally or
beneficially, any of the Securities, the Company shall: (i) file in a timely
manner all reports required to be filed under the Securities Act, the Exchange
Act or any securities Laws and regulations thereof applicable to the Company of
any state of the United States, or by the rules and regulations of the Principal
Trading Market, and, to provide a copy thereof to the Buyer promptly after such
filing; (ii) not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would otherwise permit such termination; (iii) if required by the
rules and regulations of the Principal Trading Market, promptly secure the
listing of any shares of Common Stock issuable to Buyer under any of the
Transaction Documents upon the Principal Trading Market (subject to official
notice of issuance) and, take all reasonable action under its control to
maintain the continued listing, quotation and trading of its Common Stock
(including, without limitation, any shares of Common Stock issuable to Buyer
under any of the Transaction Documents) on the Principal Trading Market, and the
Company shall comply in all respects with the Company’s reporting, filing and
other Obligations under the bylaws or rules of the Principal Trading Market, the
Financial Industry Regulatory Authority, Inc. and such other Governmental
Authorities, as applicable. The Company shall promptly provide to Buyer copies
of any notices it receives from the SEC or any Principal Trading Market, to the
extent any such notices could in any way have or be reasonably expected to have
a Material Adverse Effect.

 

(j)           Rule 144. With a view to making available to Buyer the benefits of
Rule 144 under the Securities Act (“Rule 144”), or any similar rule or
regulation of the SEC that may at any time permit Buyer to sell shares of Common
Stock issuable to Buyer under any Transaction Documents to the public without
registration, the Company represents and warrants that:

 

(i)          the Company is, and has been for a period of at least ninety (90)
days immediately preceding the date hereof, subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act; (ii) the Company has
filed all required reports under Section 13 or 15(d) of the Exchange Act, as
applicable, during the twelve (12) months preceding the First Closing Date (or
for such shorter period that the Company was required to file such reports); and
(iii) the Company is not currently an issuer defined as a “Shell Company” (as
hereinafter defined). For the purposes hereof, the term “Shell Company” shall
mean an issuer that meets such a description as defined under Rule 144. In
addition, so long as Buyer owns, legally or beneficially, any securities of the
Company, the Company shall, at its sole expense:

 

25

 

 

(ii)         Make, keep and ensure that adequate current public information with
respect to the Company, as required in accordance with Rule 144, is publicly
available;

 

(iii)        furnish to the Buyer, promptly upon reasonable request: (A) a
written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act; and (b) such
other information as may be reasonably requested by Buyer to permit the Buyer to
sell any of the shares of Common Stock acquired hereunder or under any other
Transaction Documents pursuant to Rule 144 without limitation or restriction;
and

 

(iv)        promptly at the request of Buyer, give the Company’s transfer agent
(the “Transfer Agent”) instructions to the effect that, upon the Transfer
Agent’s receipt from Buyer of a certificate (a “Rule 144 Certificate”)
certifying that Buyer’s holding period (as determined in accordance with the
provisions of Rule 144) for any portion of the shares of Common Stock issuable
under any Transaction Document which Buyer proposes to sell (or any portion of
such shares which Buyer is not presently selling, but for which Buyer desires to
remove any restrictive legends applicable thereto) (the “Securities Being Sold”)
is not less than six (6) months, and, provided such Securities Being Sold are
then eligible for resale pursuant to Rule 144, receipt by the Transfer Agent of
the “Rule 144 Opinion” (as hereinafter defined) from the Company or its counsel
(or from Buyer and its counsel as permitted below), the Transfer Agent is to
effect the transfer (or issuance of a new certificate without restrictive
legends, if applicable) of the Securities Being Sold and issue to Buyer or
transferee(s) thereof one or more stock certificates representing the
transferred (or re-issued) Securities Being Sold without any restrictive legend
and without recording any restrictions on the transferability of such shares on
the Transfer Agent’s books and records. In this regard, upon Buyer’s request,
the Company shall have an affirmative obligation to cause its counsel to
promptly issue to the Transfer Agent a legal opinion providing that, based on
the Rule 144 Certificate, the Securities Being Sold may be sold pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement (the “Rule 144 Opinion”). If the Transfer Agent requires any
additional documentation in connection with any proposed transfer (or
re-issuance) by Buyer of any Securities Being Sold, the Company shall promptly
deliver or cause to be delivered to the Transfer Agent or to any other Person,
all such additional documentation as may be necessary to effectuate the transfer
(or re issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Buyer or any transferee thereof, all at the Company’s
expense. Any and all fees, charges or expenses, including, without limitation,
attorneys’ fees and costs, incurred by Buyer in connection with issuance of any
such shares, or the removal of any restrictive legends thereon, or the transfer
of any such shares to any assignee of Buyer, shall be paid by the Company, and
if not paid by the Company, the Buyer may, but shall not be required to, pay any
such fees, charges or expenses, and the amount thereof, together with interest
thereon at the highest non-usurious rate permitted by law, from the date of
outlay, until paid in full, shall be due and payable by the Company to Buyer
immediately upon demand therefor, and all such amounts shall be additional
Obligations of the company to Buyer secured under the Transaction Documents. In
the event that the Company and/or its counsel refuses or fails for any reason to
render the Rule 144 Opinion or any other documents, certificates or instructions
required to effectuate the transfer (or re-issuance) of the Securities Being
Sold and the issuance of an unlegended certificate to any such Buyer or any
transferee thereof, then: (A) to the extent the Securities Being Sold could be
lawfully transferred (or re-issued) without restrictions under applicable laws,
Company’s failure to promptly provide the Rule 144 Opinion or any other
documents, certificates or instructions required to effectuate the transfer (or
re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Buyer or any transferee thereof shall be an immediate
Event of Default under this Agreement and all other Transaction Documents; and
(B) the Company hereby agrees and acknowledges that Buyer is hereby irrevocably
and expressly authorized to have counsel to Buyer render any and all opinions
and other certificates or instruments which may be required for purposes of
effectuating the transfer (or re-issuance) of the Securities Being Sold and the
issuance of an unlegended certificate to any such Buyer or any transferee
thereof, and the Company hereby irrevocably authorizes and directs the Transfer
Agent to, without any further confirmation or instructions from the Company,
transfer or re-issue any such Securities Being Sold as instructed by Buyer and
its counsel.

 

26

 

 

(k)          Matters With Respect to Securities.

 

(i)       Issuance of Conversion Shares.         The parties hereto acknowledge
that pursuant to the terms of the Debentures, Buyer has the right, at its
discretion following an Event of Default, to convert amounts due under the
Debentures into Common Stock in accordance with the terms of the Debentures. In
the event, for any reason, the Company fails to issue, or cause its Transfer
Agent to issue, any portion of the Common Stock issuable upon conversion of the
Debentures (the “Conversion Shares”) to Buyer in connection with the exercise by
Buyer of any of its conversion rights under the Debentures, then the parties
hereto acknowledge that Buyer shall irrevocably be entitled to deliver to the
Transfer Agent, on behalf of itself and the Company, a “Conversion Notice” (as
defined in the Debentures) requesting the issuance of the Conversion Shares then
issuable in accordance with the terms of the Debentures, and the Transfer Agent,
provided they are the acting transfer agent for the Company at the time, shall,
and the Company hereby irrevocably authorizes and directs the Transfer Agent to,
without any further confirmation or instructions from the Company, issue the
Conversion Shares applicable to the Conversion Notice then being exercised, and
surrender to a nationally recognized overnight courier for delivery to Buyer at
the address specified in the Conversion Notice, a certificate of the Common
Stock of the Company, registered in the name of Buyer or its nominee, for the
number of Conversion Shares to which Buyer shall be then entitled under the
Debentures, as set forth in the Conversion Notice.

 

(ii)      Removal of Restrictive Legends. In the event that Buyer has any shares
of the Company’s Common Stock bearing any restrictive legends, and Buyer,
through its counsel or other representatives, submits to the Transfer Agent any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act, or otherwise, and the
Company and or its counsel refuses or fails for any reason to render an opinion
of counsel or any other documents or certificates required for the removal of
the restrictive legends, then the Company hereby agrees and acknowledges that
Buyer is hereby irrevocably and expressly authorized to have counsel to Buyer
render any and all opinions and other certificates or instruments which may be
required for purposes of removing such restrictive legends, and the Company
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Company, issue any such shares
without restrictive legends as instructed by Buyer, and surrender to a common
carrier for overnight delivery to the address as specified by Buyer,
certificates, registered in the name of Buyer or its designees or nominees,
representing the shares of Common Stock to which Buyer is entitled, without any
restrictive legends and otherwise freely transferable on the books and records
of the Company.

 

27

 

 

(iii)     Authorized Agent of the Company. The Company hereby irrevocably
appoints the Buyer and its counsel and its representatives, each as the
Company’s duly authorized agent and attorney-in-fact for the Company for the
purposes of authorizing and instructing the Transfer Agent to process issuances,
transfers and legend removals upon instructions from Buyer, or any counsel or
representatives of Buyer, as specifically contemplated herein. The authorization
and power of attorney granted hereby is coupled with an interest and is
irrevocable so long as any obligations of the Company under Debentures remain
outstanding, and so long as the Buyer owns or has the right to receive, any
shares of the Company’s Common Stock hereunder or under any Transaction
Documents. In this regard, the Company hereby confirms to the Transfer Agent and
the Buyer that it can NOT and will NOT give instructions, including stop orders
or otherwise, inconsistent with the terms of this Agreement with regard to the
matters contemplated herein, and that the Buyer shall have the absolute right to
provide a copy of this Agreement to the Transfer Agent as evidence of the
Company’s irrevocable authority for Buyer and Transfer Agent to process
issuances, transfers and legend removals upon instructions from Buyer, or any
counsel or representatives of Buyer, as specifically contemplated herein,
without any further instructions, orders or confirmations from the Company.

 

(iv)     Injunction and Specific Performance. The Company specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Company of any provision of this Section 7.2(k), the Buyer will be
irreparably damaged and that damages at law would be an inadequate remedy if
this Agreement were not specifically enforced. Therefore, in the event of a
breach or threatened breach of any provision of this Section 7.2(k) by the
Company, the Buyer shall be entitled to obtain, in addition to all other rights
or remedies Buyer may have, at law or in equity, an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for specific performance of the provisions of
this Section 7.2(k).

 

28

 

 

(l)          Continued Due Diligence/Field Audits. The Company acknowledges that
during the term of this Agreement, Buyer and its agents and representatives
undertake ongoing and continuing due diligence reviews of the Company and the
Corporate Guarantors and their business and operations. Such ongoing due
diligence reviews may include, and the Company and the Corporate Guarantors do
hereby agree to allow Buyer, to conduct site visits and field examinations of
the office locations of the Company and the Corporate Guarantors, and the Assets
and records of each of them, the results of which must be satisfactory to Buyer
in Buyer’s sole and absolute discretion. In this regard, in order to cover
Buyer’s expenses of the ongoing due diligence reviews and any site visits or
field examinations which Buyer may undertake from time to time while this
Agreement is in effect, the Company shall pay to Buyer, within five (5) Business
Days after receipt of an invoice or demand therefor from Buyer, a fee of up to
$10,000 per year (based on four (4) expected filed audits and ongoing due
diligence of $2,500 per visit or audit) to cover such ongoing expenses. Failure
to pay such fee as and when required shall be deemed an Event of Default under
this Agreement and all other Transaction Documents. The foregoing
notwithstanding, from and after the occurrence of an Event of Default or any
event which with notice, lapse of time or both, would become an Event of
Default, Buyer may conduct site visits, field examinations and other ongoing
reviews of the Company and the Corporate Guarantors’ records, Assets and
operations at any time, in its sole discretion, without any limitations in terms
of number of site visits or examinations and without being limited to the fee
hereby contemplated, all at the sole expense of the Company.

 

7.3         Reporting Requirements. The Credit Parties agree as follows:

 

(a)           Financial Statements. The Company and the Corporate Guarantors
shall at all times maintain a system of accounting capable of producing its
individual and consolidated (if applicable) financial statements in compliance
with GAAP (provided that monthly financial statements shall not be required to
have footnote disclosure, are subject to normal year-end adjustments and need
not be consolidated), and shall furnish to the Buyer or its authorized
representatives such information regarding the business affairs, operations and
financial condition of the Company and the Corporate Guarantors as Buyer may
from time to time request or require, including:

 

(i)          as soon as available, and in any event, within ninety (90) days
after the close of each fiscal year, a copy of the annual audited financial
statements of the Company, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended, in
reasonable detail, prepared and reviewed by an independent certified public
accountant reasonably acceptable to Buyer, containing an unqualified opinion of
such accountant;

 

(ii)         as soon as available, and in any event, within sixty (60) days
after the close of each fiscal quarter, a copy of the quarterly financial
statements of the Company, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal quarter then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the CEO or CFO of the Company;

 

(iii)        as soon as available, and in any event, within thirty (30) days
following the end of each calendar month, a copy of the financial statements of
the Company regarding such month, including balance sheet, statement of income
and retained earnings, statement of cash flows for the month then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the CEO or CFO of the Company.

 

29

 

 

No change with respect to the accounting principles shall be made by the Company
and the Corporate Guarantors without giving prior notification to Buyer. The
Company and the Corporate Guarantors represent and warrant to Buyer that the
financial statements delivered to Buyer at or prior to the execution and
delivery of this Agreement and to be delivered at all times thereafter
accurately reflect and will accurately reflect the financial condition of the
Company and the Corporate Guarantors in all material respects. Buyer shall have
the right at all times (and on reasonable notice so long as there then does not
exist any Event of Default) during business hours to inspect the books and
records of the Company and the Corporate Guarantors and make extracts therefrom.

 

(b)          Additional Reporting Requirements. The Company shall provide the
following reports and statements to Buyer as follows:

 

(i)          Income Projections; Variance. On the Effective Date, the Company
shall provide to Buyer an income statement projection showing, in reasonable
detail, the Company’s income statement projections for the twelve (12) calendar
months following the Effective Date (the “Income Projections”). In addition, on
the fifth (5th) Business Day of every calendar month after the Effective Date
commencing on January 6, 2018, the Company shall provide to Buyer a report
comparing the Income Projections to actual results. Any variance in the Income
Projections to actual results that is more than ten percent (10%) (either above
or below) will require the Company to submit to Buyer written explanations as to
the nature and circumstances for the variance.

 

(ii)         Use of Proceeds; Variance. On the 5th Business Day of every
calendar month after the Effective Date, commencing on January 6, 2018 the
Company shall provide to Buyer a report comparing the use of the proceeds from
the sale of Debentures set forth in the Use of Proceeds Confirmation, with the
actual use of such proceeds. Any variance in the actual use of such proceeds
from the amounts set forth in the approved Use of Proceeds Confirmation will
require the Company to submit to Buyer written explanations as to the nature and
circumstances for the variance.

 

(iii)        Bank Statements. The Company shall submit to Buyer true and correct
copies of all bank statements received by the Company and the Corporate
Guarantors within five (5) Business Days after the Company and the Corporate
Guarantors’ receipt thereof from its bank.

 

(iv)        Interim Reports. Promptly upon receipt thereof, the Company shall
provide to Buyer copies of interim and supplemental reports, if any, submitted
to the Company by independent accountants in connection with any interim audit
or review of the books of the Company and the Corporate Guarantors.

 

(v)         Aged Accounts/Payables Schedules. The Company shall, on the fifth
(5th) Business Day of each and every calendar month commencing on January 6,
2018, deliver to Buyer an aged schedule of the accounts receivable of the
Company and the Corporate Guarantors , listing the name and amount due from each
Person and showing the aggregate amounts due from: (i) 0-30 days; (ii) 31-60
days; (iii) 61-90 days; (iv) 91-120 days; and (v) more than 120 days, and
certified as accurate by the CEO or CFO of the Company. The Company shall, on
the fifth (5th) Business Day of each and every calendar month commencing on
January 6, 2018, deliver to Buyer an aged schedule of the accounts payable of
the Company and the Corporate Guarantors, listing the name and amount due to
each creditor and showing the aggregate amounts due from: (v) 0-30 days; (w)
31-60 days; (x) 61-90 days; (y) 91-120 days; and (z) more than 120 days, and
certified as accurate by the CEO or CFO of the Company.

 

30

 

 

(c)          Failure to Provide Reports. So long as Buyer owns, legally or
beneficially, any of the Securities, if the Company shall fail to timely provide
any reports required to be provided by the Company and/or Guarantors to the
Buyer under this Agreement or any other Transaction Document and such failure
has not been cured within ten (10) Business Days of notice from the Buyer to the
Company, in addition to all other rights and remedies that Buyer may have under
this Agreement and the other Transaction Documents, Buyer shall have the right
to require, at each instance of any such failure, upon written notice to the
Company following the aforementioned cure period, that the Company redeem 2.5%
of the aggregate amount of the Advisory Fee then outstanding, which cash
redemption payment shall be due and payable by wire transfer of Dollars to an
account designated by Buyer within ten (10) Business Days from the date the
Buyer delivers such redemption notice to the Company.

 

(d)          Covenant Compliance. The Company shall, within thirty (30) days
after the end of each calendar month, deliver to Buyer a Compliance Certificate,
confirming compliance by the Company with the covenants therein, and certified
as accurate by an officer of the Company.

 

(e)          View Only Access. The Company and the Corporate Guarantors shall
provide Buyer view only access to any and all accounts listed on the attached
Schedule 6.22. In the event the Company and the Corporate Guarantors, with the
Buyer’s prior written consent, open any new bank, deposit, credit card payment
processing accounts, or other accounts with any financial institution, and/or
the Buyer discovers an account of the Company and the Corporate Guarantors that
is in existence prior to the Effective Date but is not listed on Schedule 6.22,
the Company and the Corporate Guarantors shall provide the Buyer view only
access to such account(s) within five (5) Business Days following the opening or
discovery of such account(s).

 

7.4         Fees and Expenses.

 

(a)          Transaction Fees. The Company agrees to pay to Buyer a transaction
advisory fee equal to three percent (3%) of the amount of the Debentures
purchased by Buyer at the First Closing (and paid as dispersed as per Schedule A
of the Senior Secured Debenture), which fee shall be due and payable on the
Effective Date and withheld from the gross purchase price paid by Buyer for the
Debentures. In the event of any Additional Closings, the Company shall pay to
Buyer a transaction advisory fee equal to two percent (2%) of the amount of the
Debentures purchased by Buyer at any such Additional Closings, which fee shall
be due and payable upon such Additional Closing and withheld from the gross
purchase price paid by Buyer for the Debentures at such Additional Closing.

 

31

 

 

(b)          Due Diligence Fees. The Company agrees to pay to the Buyer a due
diligence fee equal to Seventeen Thousand Five Hundred and No/100 United States
Dollars ($17,500.00), which shall be due and payable in full on the Closing
Date, or any remaining portion thereof shall be due and payable on the Effective
Date if a portion of such fee was paid upon the execution of any term sheet
related to this Agreement.

 

(c)          Document Review and Legal Fees. The Company agrees to pay to the
Buyer or its counsel a document review and legal fee based on counsel’s hourly
rates, but not less than Twenty Thousand and No/100 United States Dollars
($20,000.00), which shall be due and payable in full on the Closing Date, or any
remaining portion thereof shall be due and payable on the Closing Date if a
portion of such fee was paid upon the execution of any term sheet related to
this Agreement. The Company also agrees to be responsible for the prompt payment
of all legal fees and expenses of the Company and its own counsel and other
professionals incurred by the Company in connection with the negotiation and
execution of this Agreement and the Transaction Documents.

 

(d)          Other Fees. The Company also agrees to pay to the Buyer (or any
designee of the Buyer), upon demand, or to otherwise be responsible for the
payment of, any and all other costs, fees and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Buyer and of any
experts and agents, which the Buyer may incur or which may otherwise be due and
payable in connection with: (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, subordination, waiver or other
modification or termination of this Agreement or any other Transaction
Documents; (ii) any documentary stamp taxes, intangibles taxes, recording fees,
filing fees, or other similar taxes, fees or charges imposed by or due to any
Governmental Authority in connection with this Agreement or any other
Transaction Documents; (iii) the exercise or enforcement of any of the rights of
the Buyer under this Agreement or the Transaction Documents; or (iv) the failure
by the Company and the Corporate Guarantors to perform or observe any of the
provisions of this Agreement or any of the Transaction Documents. Included in
the foregoing shall be the amount of all expenses paid or incurred by Buyer in
consulting with counsel concerning any of its rights under this Agreement or any
other Transaction Document or under applicable law. To the extent any such
costs, fees, charges, taxes or expenses are incurred prior to the funding of
proceeds from the Closing, same shall be paid directly from the proceeds of the
Closing. All such costs and expenses, if not so immediately paid when due or
upon demand thereof, shall bear interest from the date of outlay until paid, at
the highest rate set forth in the Debenture, or if none is so stated, the
highest rate allowed by law. All of such costs and expenses shall be additional
Obligations of the Company and the Corporate Guarantors to Buyer secured under
the Transaction Documents. The provisions of this Subsection shall survive the
termination of this Agreement.

 

32

 

 

7.5         Advisory Fee.

 

(a)         Fee Debenture Advisory Fee. The Company shall pay to the Buyer, in
consideration of investment banking and advisory services rendered by the Buyer
to the Company prior to the date hereof, which such services the Company hereby
acknowledges and agrees that the Buyer has fully rendered to its satisfaction,
an advisory fee in the amount of Three Million Five Hundred Thousand and No/100
United States Dollars ($3,500,000) (the “Fee Debenture Advisory Fee”). The Fee
Debenture Advisory Fee shall be paid in the form of a Fee Debenture. The Fee
Debenture shall be issued by the Company to the Buyer on the Effective Date and
shall bear payment dates in accordance with the schedule attached thereto. The
principal amount of the Fee Debenture outstanding from time to time shall bear
eight percent (8%) interest. Any amount due pursuant to the Fee Debenture which
is not paid when due, whether at a stated payment date, by acceleration or
otherwise, shall at Buyer’s option bear interest payable on demand at the
Default Rate. The obligation to redeem the Fee Debenture shall be an Obligation
of Company hereunder, secured by all Transaction Documents, and failure by the
Company to redeem the Fee Debenture as hereby provided shall be an immediate
Event of Default hereunder and under the other Transaction Documents. The
Company’s obligation to redeem the Fee Debenture as hereby provided shall be
applicable and effective regardless of the amount or number of Debentures
purchased hereunder.

 

(b)        Profit Sharing Advisory Fee. In addition, the Company shall pay to
the Buyer, in consideration of investment banking and advisory services rendered
by the Buyer to the Company prior to the date hereof, which such services the
Company hereby acknowledges and agrees that the Buyer has fully rendered to its
satisfaction, an advisory fee in the amount of Three Million Five Hundred
Thousand and No/100 United States Dollars ($3,500,000) (the “Profit Sharing
Advisory Fee” and together with the Fee Debenture Advisory Fee, the “Advisory
Fee”). Following the payment of the Fee Debenture Advisory Fee, the Profit
Sharing Advisory Fee shall be payable to the Buyer upon the Company receiving
distributions paid to the Company as holder of the Series B membership units of
INVT SPE. 100% of the amount which would otherwise be payable to the Company as
holder of the Series B membership units of INVT SPE to the Buyer until such time
as the Profit Sharing Advisory Fee is paid in full. Upon the occurrence of an
Event of Default, the Profit Sharing Advisory Fee shall be due and owing to the
Buyer immediately. The Profit Sharing Advisory Fee shall constitute an
additional Obligation hereunder.

 

7.6        Subsidiaries. Any Subsidiary which is formed or acquired or otherwise
becomes a Subsidiary of any Credit Party following the date hereof, within ten
(10) Business Days of such event, shall become an additional party hereto and
guarantor of the Company’s Obligation hereunder, and the Company shall take any
and all actions necessary or advisable to cause said Subsidiary to execute a
counterpart to this Agreement and any and all other documents which the Buyer
shall require. “Subsidiary” shall mean, respectively, each and all such
corporations, partnerships, limited partnerships, limited liability companies,
limited liability partnerships or other entities of which or in which a Person
owns, directly or indirectly, fifty percent (50%) or more of: (i) the combined
voting power of all classes of stock/units having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.

 

33

 

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

The obligation of the Company hereunder to issue and sell the Securities to the
Buyer at the Closings is subject to the satisfaction, at or before the
respective Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

 

8.1         Buyer shall have executed the Transaction Documents and delivered
them to the Company.

 

8.2         The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Dates as though made at that time (except for representations and warranties
that speak as of a specific date), and the Buyer shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Closing Dates.

 

8.3         The Company shall have received such certificates, confirmations,
resolutions, acknowledgements or other documentation necessary or advisable from
all applicable Governmental Authorities, including, but not limited to, those
located in the State of Delaware, as the Company may require in order to
evidence such Governmental Authorities’ approval of this Agreement, the
Transaction Documents and the purchase of the Debentures contemplated hereby.

 

ARTICLE IX

CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS TO PURCHASE

 

The obligation of the Buyer hereunder to purchase the Debentures at the Closings
is subject to the satisfaction, at or before each applicable Closing Date, of
each of the following conditions (in addition to any other conditions precedent
elsewhere in this Agreement), provided that these conditions are for the Buyer’s
sole benefit and may be waived by the Buyer at any time in its sole discretion:

 

9.1         First Closing. The obligation of the Buyer hereunder to purchase the
Debentures at the First Closing is subject to the satisfaction, at or before the
First Closing Date, of each of the following conditions (in addition to any
other conditions precedent elsewhere in this Agreement), provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion:

 

(a)          The Company, each Guarantor and/or the Chief Executive Officer (as
applicable) shall have executed and delivered the Transaction Documents
applicable to the First Closing and delivered the same to the Buyer.

 

34

 

 

(b)          The representations and warranties of the Company and the Corporate
Guarantors shall be true and correct in all material respects (except to the
extent that any of such representations and warranties are already qualified as
to materiality in Article VI above, in which case, such representations and
warranties shall be true and correct in all respects without further
qualification) as of the date when made and as of the First Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company and the Corporate Guarantors shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company and the Corporate Guarantors at or prior to the
First Closing Date.

 

(c)          The Buyer shall have issued an irrevocable issuance instruction
letter and board resolution, authorizing the issuance of shares issuable
pursuant to the Debenture and the Fee Debenture and irrevocably directing its
Transfer agent to issue and deliver shares issuable pursuant to the Debenture
and the Fee Debenture to Buyer or its designee.

 

(d)          The Buyer shall have received an opinion of counsel from counsel to
the Company and the Corporate Guarantors in a form satisfactory to the Buyer and
its counsel.

 

(e)          The Buyer shall have received evidence in a form satisfactory to
the Buyer that the Company has authorized the Buyer to publish such press
releases with respect to this Agreement and the instant transaction, including,
but not limited to, a copy of an email delivered to Marketwire.com by the
Company whereby the Company authorizes the Buyer to use its name and, if
applicable, stock symbol, in connection with current or future press releases.

 

(f)          The Company and the Corporate Guarantors shall have executed and
delivered to Buyer a closing certificate, certified as true, complete and
correct by an officer of the Company and the Corporate Guarantors , in substance
and form required by Buyer, which closing certificate shall include and attach
as exhibits: (i) a true copy of a certificate of good standing evidencing the
formation and good standing of the Company and the Corporate Guarantors from the
secretary of state (or comparable office) from the jurisdiction in which the
each Company and the Corporate Guarantors is formed; (ii) the Company and the
Corporate Guarantors ’ Organizational Documents; (iii) copies of the resolutions
of the board of directors of the Company and the Corporate Guarantors as adopted
by the Company and the Corporate Guarantors’ board of directors or managers, in
a form acceptable to Buyer; and (iv) resolution of the Corporate Guarantor’s
shareholders, approving and authorizing the execution, delivery and performance
of the Transaction Documents to which it is party and the transactions
contemplated thereby, in a form acceptable to the Buyer.

 

(g)          No event shall have occurred which could reasonably be expected to
have a Material Adverse Effect.

 

(h)           The Buyer shall have received copies of UCC search reports, issued
by the Secretary of State of the state of incorporation or residency, as
applicable, of the Company and the Corporate Guarantors, dated such a date as is
reasonably acceptable to Buyer, listing all effective financing statements which
name the Company and the Corporate Guarantors, under their present name and any
previous names, as debtors, together with copies of such financing statements.

 

35

 

 

(i)          The Company and the Corporate Guarantors shall have executed such
other agreements, certificates, confirmations or resolutions as the Buyer may
require to consummate the transactions contemplated by this Agreement and the
Transaction Documents, including a closing statement and joint disbursement
instructions as may be required by Buyer.

 

9.2         Additional Closing. Provided the Buyer is to purchase additional
Debentures in accordance with Section 4.4 at an Additional Closing, the
obligation of the Buyer hereunder to accept and purchase the Debentures at any
Additional Closing is subject to the satisfaction, at or before the Additional
Closing Date, of each of the following conditions:

 

(a)          The Credit Parties shall have executed the Transaction Documents
applicable to the Additional Closing and delivered the same to the Buyer.

 

(b)          The representations and warranties of the Credit Parties shall be
true and correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the Additional Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Credit Parties shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Credit Parties at
or prior to the Additional Closing Date.

 

(c)          No event shall have occurred which could reasonably be expected to
have a Material Adverse Effect.

 

(d)          No default or Event of Default shall have occurred and be
continuing under this Agreement or any other Transaction Documents, and no event
shall have occurred that, with the passage of time, the giving of notice, or
both, would constitute a default or an Event of Default under this Agreement or
any other Transaction Documents.

 

(e)          The Credit Parties shall have executed such other agreements,
certificates, confirmations or resolutions as the Buyer may require to
consummate the transactions contemplated by this Agreement and the Transaction
Documents, including a closing statement and joint disbursement instructions as
may be required by Buyer.

 

36

 

 

ARTICLE X

INDEMNIFICATION

 

10.1      Company’s and the Corporate Guarantors’ Obligation to Indemnify. In
consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Securities hereunder, and in addition to all of the Company’s and
the Corporate Guarantors’ other obligations under this Agreement, the Company
and each Guarantor hereby agrees to defend and indemnify Buyer and its
Affiliates and subsidiaries and their respective directors, officers, employees,
agents and representatives, and the successors and assigns of each of them
(collectively, the “Buyer Indemnified Parties”) and Company and each Guarantor
does hereby agree to hold the Buyer Indemnified Parties forever harmless, from
and against any and all Claims made, brought or asserted against the Buyer
Indemnified Parties, or any one of them, and Company and each Guarantor hereby
agrees to pay or reimburse the Buyer Indemnified Parties for any and all Claims
payable by any of the Buyer Indemnified Parties to any Person, including
reasonable attorneys’ and paralegals’ fees and expenses, court costs, settlement
amounts, costs of investigation and interest thereon from the time such amounts
are due at the highest non-usurious rate of interest permitted by applicable
Law, through all negotiations, mediations, arbitrations, trial and appellate
levels, as a result of, or arising out of, or relating to: (i) any
misrepresentation or breach of any representation or warranty made by the
Company and the Corporate Guarantors in this Agreement, the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby; (ii) any breach of any covenant, agreement or Obligation of the
Company and the Corporate Guarantors contained in this Agreement, the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; or (iii) any Claims brought or made against the
Buyer Indemnified Parties, or any one of them, by a third party and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other instrument, document or
agreement executed pursuant hereto or thereto, any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Debentures, or the status of the Buyer or holder of any of the
Securities, as a buyer and holder of such Securities in the Company. To the
extent that the foregoing undertaking by the Company and the Corporate
Guarantors may be unenforceable for any reason, the Company and the Corporate
Guarantors shall make the maximum contribution to the payment and satisfaction
of each of the Claims covered hereby, which is permissible under applicable Law.

 

ARTICLE XI

MISCELLANEOUS

 

11.1      Notices. All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:

 

If to the Company: Inventergy Global, Inc.   19925 Stevens Creek Blvd., #100  
Cupertino, CA 95014   Attention:  Joe Beyers   E-Mail: joe@inventergy.com    
With a copy to: Ellenoff Grossman & Schole LLP (which shall not constitute
notice) 1345 Avenue of the Americas   New York, NY 10105   Attention: Robert
Charron, Esq.   E-mail: rcharron@egsllp.com

 

37

 

 

If to the Buyer: TCA Global Credit Master Fund, LP   3960 Howard Hughes Parkway,
Suite 500   Las Vegas, NV 89169   Attn: Mr. Robert Press  
E-Mail:  bpress@tcaglobalfund.com     With a copy to: Lucosky Brookman LLP
(which shall not constitute notice) 101 Wood Avenue South, 5th Floor  
Woodbridge, NJ 08830   Attn: Seth A. Brookman, Esq.  
E-Mail:  sbrookman@lucbro.com

 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

 

11.2       Obligations Absolute. None of the following shall affect the
Obligations of the Company and the Corporate Guarantors to Buyer under this
Agreement, Buyer’s rights with respect to the Collateral or any other
Transaction Documents:

 

(a)          acceptance or retention by Buyer of other property or any interest
in property as security for the Obligations;

 

(b)          release by Buyer of all or any part of the Collateral or of any
party liable with respect to the Obligations (other than Company and the
Corporate Guarantors);

 

(c)          release, extension, renewal, modification or substitution by Buyer
of the debentures or any other Transaction Documents; or

 

(d)          failure of Buyer to resort to any other security or to pursue the
Company or any other obligor liable for any of the Obligations of the Company
and the Corporate Guarantors hereunder before resorting to remedies against the
Collateral.

 

38

 

 

11.3       Entire Agreement. This Agreement and the other Transaction Documents:
(i) are valid, binding and enforceable against the Company, the Corporate
Guarantors and Buyer in accordance with its provisions and no conditions exist
as to their legal effectiveness; (ii) constitute the entire agreement between
the parties; and (iii) are the final expression of the intentions of the
Company, the Corporate Guarantors and Buyer. No promises, either expressed or
implied, exist between the Company, the Corporate Guarantors and Buyer, unless
contained herein or in the Transaction Documents. This Agreement and the
Transaction Documents supersede all negotiations, representations, warranties,
commitments, offers, contracts (of any kind or nature, whether oral or written)
prior to or contemporaneous with the execution hereof.

 

11.4       Amendments; Waivers. No amendment, modification, termination,
discharge or waiver of any provision of this Agreement or of the Transaction
Documents, or consent to any departure by the Company or the Corporate
Guarantors therefrom, shall in any event be effective unless the same shall be
in writing and signed by Buyer, and then such waiver or consent shall be
effective only for the specific purpose for which given.

 

11.5       WAIVER OF JURY TRIAL. BUYER, THE COMPANY AND THE CORPORATE
GUARANTORS, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY TRANSACTION
DOCUMENT OR ANY OF THE OBLIGATIONS HEREUNDER, THE COLLATERAL, OR ANY OTHER
AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS
AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH BUYER AND THE
COMPANY AND/OR THE GUARNATORS ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR BUYER PURCHASING THE DEBENTURES.

 

11.6       MANDATORY FORUM SELECTION. TO INDUCE BUYER TO PURCHASE THE
DEBENTURES, THE COMPANY AND GUARANTORS IRREVOCABLY AGREE THAT ANY DISPUTE
ARISING UNDER, RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS
AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS
AGREEMENT ANY OTHER TRANSACTION DOCUMENT (WHETHER OR NOT SUCH CLAIM IS BASED
UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA;
PROVIDED, HOWEVER, BUYER MAY, AT BUYER’S SOLE OPTION, ELECT TO BRING ANY ACTION
IN ANY OTHER JURISDICTION. THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM
SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT WITH FLORIDA LAW.
EACH CREDIT PARTY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY
STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID COUNTY, AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE
OF ANY AND ALL PROCESS AND CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE COMPANY AND
GUARANTORS AS SET FORTH HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE,
LAW, RULE OF COURT OR OTHERWISE.

 

39

 

 

11.7       Assignability. Buyer may at any time assign Buyer’s rights in this
Agreement, the Debentures, any Transaction Document, or any part thereof and
transfer Buyer’s rights in any or all of the Collateral, and Buyer thereafter
shall be relieved from all liability with respect to such Collateral. In
addition, Buyer may at any time sell one or more participations in the
Debentures. The Company and the Corporate Guarantors may not sell or assign this
Agreement, any Transaction Document or any other agreement with Buyer, or any
portion thereof, either voluntarily or by operation of law, nor delegate any of
its duties of obligations hereunder or thereunder, without the prior written
consent of Buyer, which consent may be withheld or conditioned in Buyer’s sole
and absolute discretion. This Agreement shall be binding upon Buyer, the
Corporate Guarantors and the Company and their respective legal representatives,
successors and permitted assigns. All references herein to a Company or the
Corporate Guarantors shall be deemed to include any successors, whether
immediate or remote. In the case of a joint venture or partnership, the term
“Company”, or “Guarantor” shall be deemed to include all joint venturers or
partners thereof, who shall be jointly and severally liable hereunder.

 

11.8       Publicity. Buyer shall have the right to approve, before issuance,
any press release or any other public statement with respect to the transactions
contemplated hereby made by the Company; provided, however, that the Company
shall be entitled, without the prior approval of Buyer, to issue any press
release or other public disclosure with respect to such transactions required
under applicable securities or other laws or regulations. Notwithstanding the
foregoing, the Company shall use its best efforts to consult Buyer in connection
with any such press release or other public disclosure prior to its release and
Buyer shall be provided with a copy thereof upon release thereof. Buyer shall
have the right to make any press release with respect to the transactions
contemplated hereby without Company’s approval. In addition, with respect to any
press release to be made by Buyer, the Company hereby authorizes and grants
blanket permission to Buyer to include the Company’s stock symbol, if any, in
any press releases. The Company shall, promptly upon request, execute any
additional documents of authority or permission as may be requested by Buyer in
connection with any such press releases.

 

11.9       Binding Effect. This Agreement shall become effective upon execution
by the Company, the Corporate Guarantors and Buyer.

 

11.10     Governing Law. Except in the case of the Mandatory Forum Selection
Clause in Section 11.6 above, which clause shall be governed and interpreted in
accordance with Florida law, this Agreement and all other Transaction Documents
shall be delivered and accepted in and shall be deemed to be contracts made
under and governed by the internal laws of the State of Nevada, and for all
purposes shall be construed in accordance with the laws of such State, without
giving effect to the choice of law provisions of such State.

 

40

 

 

11.11     Enforceability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

11.11     Survival of Company’s and the Corporate Guarantors’ Representations.
All covenants, agreements, representations and warranties made by the Company
and the Corporate Guarantors herein shall, notwithstanding any investigation by
Buyer, be deemed material and relied upon by Buyer and shall survive the making
and execution of this Agreement and the Transaction Documents and the sale and
purchase of the Debentures, and shall be deemed to be continuing representations
and warranties until such time as the Company and the Corporate Guarantors have
fulfilled all of its Obligations to Buyer hereunder and under all other
Transaction Documents, and Buyer has been indefeasibly paid in full.

 

11.12     Time of Essence. Time is of the essence in making payments of all
amounts due Buyer under this Agreement and the other Transaction Documents and
in the performance and observance by the Company and the Corporate Guarantors of
each covenant, agreement, provision and term of this Agreement and the other
Transaction Documents. The parties agree that in the event that any date on
which performance is to occur falls on a day other than a Business Day, then the
time for such performance shall be extended until the next Business Day
thereafter occurring.

 

11.13     Release. In consideration of the mutual promises and covenants made
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Company and Corporate Guarantors hereby agree to fully, finally and forever
release and forever discharge and covenant not to sue Buyer, and/or any other
Buyer Indemnified Parties from any and all Claims, debts, fees, attorneys’ fees,
liens, costs, expenses, damages, sums of money, accounts, bonds, bills,
covenants, promises, judgments, charges, demands, causes of action, suits,
Proceedings, liabilities, expenses, Obligations or Contracts of any kind
whatsoever, whether in law or in equity, whether asserted or unasserted, whether
known or unknown, fixed or contingent, under statute or otherwise, from the
beginning of time through the Effective Date, including, without limiting the
generality of the foregoing, any and all Claims relating to or arising out of
any financing transactions, credit facilities, debentures, security agreements,
and other agreements including each of the Transaction Documents, entered into
by the Company and the Corporate Guarantors with Buyer and any and all Claims
that the Company and the Corporate Guarantors do not know or suspect to exist,
whether through ignorance, oversight, error, negligence, or otherwise, and
which, if known, would materially affect their decision to enter into this
Agreement or the related Transaction Documents.

 

41

 

 

11.15     Interpretation. If any provision in this Agreement requires judicial
or similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one party because of the rule that an
instrument must be construed more strictly against the party which itself or
through its agents prepared the same. The parties hereby agree that all parties
and their agents have participated in the preparation hereof equally.

 

11.16     Compliance with Federal Law. The Company shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls the Company is
or shall be listed on the Specially Designated Nationals and Blocked Person List
or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, included in any Executive Orders or
any other similar lists from any Governmental Authority, foreign or national;
(ii) not use or permit the use of the proceeds of the Debentures to violate any
of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, or any other similar national or foreign
governmental regulations; and (iii) comply with all applicable Lender Secrecy
Act laws and regulations, as amended. As required by federal law and Buyer’s
policies and practices, Buyer may need to obtain, verify and record certain
customer identification information and documentation in connection with opening
or maintaining accounts or establishing or continuing to provide services.

 

11.17      Termination. Upon payment in full of all outstanding Debentures
purchased hereunder, together with all other charges, fees and costs due and
payable under this Agreement or under any of the Transaction Documents, the
Company shall have the right to terminate this Agreement upon written notice to
the Buyer, provided, however, that if such termination occurs within the ninety
(90) days after the First Closing Date, then the Company shall pay to Buyer as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder, an amount equal to five percent (5.0%) of the amount
of Debentures purchased hereunder. The parties agree that the amount payable to
pursuant to this Section 11.17 is a reasonable calculation of Buyer’s lost
profits in view of the difficulties and impracticality of determining actual
damages resulting from an early termination of this Agreement.

 

11.18     Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.

 

11.19     Execution. This Agreement may be executed in one or more counterparts,
all of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party. In the event that any signature is delivered by facsimile transmission or
by e-mail delivery of a “.pdf’ format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf’ signature page was an original thereof.

 

42

 

 

11.20     Headings. The article and section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.

 

11.21     Further Assurances. The Company and the Corporate Guarantors will
execute and deliver such further instruments and do such further acts and things
as may be reasonably required by Buyer to carry out the intent and purposes of
this Agreement.

 

11.22     No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

[signature pages follow]

 

43

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

COMPANY:       INVENTERGY GLOBAL, INC.         By: /s/ Joe Beyers   Name: Joe
Beyers   Title:   Chief Executive Officer  

 

STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Joe Beyers, the Chief Executive Officer of
Inventergy Global, Inc., a Delaware corporation, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:              

 

44

 

 

BUYER:       TCA GLOBAL CREDIT MASTER FUND, LP         By: TCA Global Credit
Master Fund GP, Ltd.   Its: General Partner         By: /s/ Robert Press   Name:
Robert Press   Title: Director  

 

45

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:       INVENTERGY, INC.         By: /s/ Joe Beyers   Name: Joe Beyers
  Title: Chief Executive Officer  

 

STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Joe Beyers, Chief Executive Officer of
Inventergy, Inc., a Delaware corporation who is personally known to me to be the
same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:              

 

46

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:       EON COMMUNICATIONS SYSTEMS, INC.         By: /s/ Joe Beyers  
Name: Joe Beyers   Title: Chief Executive Officer  

 

STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Joe Beyers, Chief Executive Officer of eOn
Communications Systems, Inc., a Delaware corporation who is personally known to
me to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:              

 

47

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:       INVENTERGY HOLDING, LLC         By: /s/ Joe Beyers   Name: Joe
Beyers   Title: Chief Executive Officer  

 

STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Joe Beyers, Chief Executive Officer of
Inventergy Holdings, LLC, a Delaware limited liability company who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said limited liability company, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:              

 

48

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:       INVENTERGY INNOVATIONS, LLC         By: /s/ Joe Beyers   Name:
Joe Beyers   Title: Chief Executive Officer  

 

STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Joe Beyers, Chief Executive Officer of
Inventergy Innovations, LLC, a Delaware limited liability company who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said limited liability
company, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:              

 

49

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:       INVENTERGY LBS, LLC         By: /s/ Joe Beyers   Name: Joe
Beyers   Title: Chief Executive Officer  

 

STATE OF ________________ )   )  SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Joe Beyers, Chief Executive Officer of
Inventergy LBS, LLC, a Delaware limited liability company who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said limited liability company, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:              

 

50

 

 

EXHIBIT A

 

FORM OF DEBENTURE

 

51

 

 

EXHIBIT B

 

FORM OF SECURITY AGREEMENT

 

52

 

 

EXHIBIT C

 

FORM OF GUARANTY AGREEMENT

 

53

 

 

 

EXHIBIT D

 

FORM OF PLEDGE AGREEMENT

 

54

 

 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

55

 

 

EXHIBIT F

 

FORM OF INSTRUCTION LETTER

 

56

 

 

EXHIBIT G

 

FORM OF FEE DEBENTURE

 

57

 

 

EXHIBIT H

 

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTION LETTER

 

58

 

 

EXHIBIT I

 

FORM OF USE OF PROCEEDS CONFIRMATION

 

59

 

 

EXHIBIT J

 

FORM OF VALIDITY CERTIFICATE

 

60

 

 

SCHEDULE 6.1

 

SUBSIDIARIES

 

[BORROWER TO PROVIDE]

 

61

 

 

SCHEDULE 6.4

 

CAPITALIZATION

 

[BORROWER TO PROVIDE]

 

62

 

 

SCHEDULE 6.11

 

LIABILITIES AND INDEBTEDNESS

 

[BORROWER TO PROVIDE]

 

63

 

 

SCHEDULE 6.13

 

REAL PROPERTY

 

[BORROWER TO PROVIDE]

 

64

 

 

SCHEDULE 6.16

 

INTELLECTUAL PROPERTY

 

[BORROWER TO PROVIDE – PLEASE INCLUDE THE REGISTRATION AND/OR SERIAL NUMBER FOR
EACH]

 

65

 

 

SCHEDULE 6.22

 

BANK ACCOUNTS; BUSINESS LOCATIONS

 

Bank:       Account Name:       Routing Number:       Account Number:      
Authorized Signatories:       Bank:       Account Name:       Routing Number:  
    Account Number:       Authorized Signatories:       Business Location(s):  

 

66

 

 

SCHEDULE 7.1(F)

 

DISTRIBUTIONS; RESTRICTED PAYMENTS; CHANGE IN MANAGEMENT

 

[BORROWER TO PROVIDE]

 

67

 

 

SCHEDULE 7.1(G)

 

USE OF PROCEEDS

 

[BORROWER TO PROVIDE]

 

68

 

 

SCHEDULE 7.2(B)

 

TAX LIABILITIES

 

[BORROWER TO PROVIDE]

 

69

 